Exhibit 10.1

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

by and among

Avatech Solutions, Inc., as Issuer and Seller

and

the Purchasers named herein, as Purchasers

with respect to Seller’s

Common Stock

and Warrants to Purchase Common Stock

January 29, 2007



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

Exhibit A    Form of Warrant Exhibit B    Form of Investor Rights Agreement
Exhibit C    Form of Opinion of Seller’s Counsel Schedule 1   

Purchasers and Shares of Common Stock and Warrants Purchased

Schedule 3.10   

Litigation

Schedule 3.11   

Absence of Certain Changes

Schedule 3.15   

Intellectual Property

Schedule 3.17   

Preemptive Rights

Schedule 3.19   

Subsidiaries and Investments

Schedule 3.20   

Capitalization

Schedule 3.21   

Options, Warrants, Rights

Schedule 3.22   

Employees, Employment Agreements and Employee Benefit Plans

 

2



--------------------------------------------------------------------------------

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

This COMMON STOCK AND WARRANT PURCHASE AGREEMENT (the “Agreement”) is dated as
of January      , 2007, by and among Avatech Solutions, Inc., a Delaware
corporation (the “Seller”), and each of the persons listed on Schedule 1 hereto
(each is individually referred to as a “Purchaser” and collectively, the
“Purchasers”).

WITNESSETH:

WHEREAS, each of the Purchasers is willing to purchase from the Seller, and the
Seller desires to sell to the Purchasers, up to an aggregate of 1,150,938 shares
of its Common Stock, par value $0.01 per share (the “Common Stock”), and Common
Stock Purchase Warrants (the “Warrants”) entitling the holders thereof to
purchase shares of the Seller’s Common Stock for an aggregate purchase price of
up to $1,750,000, as more fully set forth herein.

NOW THEREFORE, in consideration of the mutual promises and representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I - PURCHASE AND SALE

1.1 Purchase and Sale.

(a) Closing. Subject to the terms and conditions set forth in this Agreement, at
the closing of the transactions contemplated under this Agreement (the
“Closing”), each Purchaser shall purchase, severally and not jointly, and the
Seller shall issue and sell, to each Purchaser, such number of shares of Common
Stock (“Shares”) and Warrants set forth opposite such Purchaser’s name on
Schedule 1 hereto The Closing shall occur as promptly as practicable, but no
later than five (5) business days, following satisfaction or waiver of the
conditions set forth in Sections 6.1 and 6.2, at the offices of Moomjian, Waite,
Wactlar & Coleman, LLP, 100 Jericho Quadrangle, Suite 225, Jericho, NY 11753, or
on such other date and at such other location as the Seller and Purchasers shall
mutually agree.

(b) Purchase Price. The purchase price (the “Purchase Price”) to be paid by each
Purchaser to the Seller to acquire the Shares and the applicable Warrants at the
Closing shall be equal to the total amount set forth on Schedule 1 hereto
opposite such Purchaser’s name as the Purchase Price for such Purchaser.

(c) Warrants. The total number of Warrants on Schedule 1 shall equal 60% of the
number of Shares purchased by such Purchaser.

(d) Definitions. The shares of Common Stock issuable upon exercise of the
Warrants are referred to herein as the “Warrant Shares.” The date on which the
Closing occurs is the “Closing Date”.

1.2 Terms of the Warrants. The terms and provisions of the Warrants are more
fully set forth in the form of Common Stock Purchase Warrant, attached hereto as
Exhibit A.



--------------------------------------------------------------------------------

ARTICLE II – TRANSFERS AND LEGENDS

2.1 Transfers. Except as required by federal securities laws and the securities
law of any state or other jurisdiction within the United States, the Shares,
Warrants and Warrant Shares (collectively, the “Securities”) may be transferred,
in whole or in part, by any of the Purchasers at any time. Any such transfer
shall be made by a Purchaser in accordance with applicable law. In connection
with any transfer of Securities other than pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
or to the Seller, the Seller may require the transferor thereof to furnish to
the Seller an opinion of counsel selected by the transferor, such counsel and
the form and substance of which opinion shall be reasonably satisfactory to the
Seller and Seller’s counsel, to the effect that such transfer does not require
registration under the Securities Act; provided, that in the case of a transfer
of the Shares and/or the Warrant Shares pursuant to Rule 144 under the
Securities Act, no opinion shall be required if the transferor provides the
Seller with a customary seller’s representation letter, and if such sale is not
pursuant to subsection (k) of Rule 144, a customary broker’s representation
letter and Form 144. Notwithstanding the foregoing, the Seller hereby consents
to and agrees to register on the books of the Seller and with any transfer agent
for the securities of the Seller, without any such legal opinion, any transfer
of Securities by a Purchaser to an Affiliate of such Purchaser, provided that
the transferee certifies to the Seller that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and that it is acquiring the
Securities solely for investment purposes (subject to the qualifications hereof)
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in violation of the Securities Act. The Seller shall
reissue certificates evidencing the Securities upon surrender of certificates
evidencing the Securities being transferred in accordance with this Section 2.1.
In connection with any transfer of Warrants after the Registration Statement (as
defined in the Investor Rights Agreement) is declared effective under the
Securities Act, the transferor of such Warrants shall reimburse the Seller for
its reasonable out of pocket costs in connection with such transfer (including
without limitation the reasonable attorneys fees for preparing and filing a
prospectus supplement with the SEC and/or delivering an updated opinion letter
to the Seller’s transfer agent). An “Affiliate” means any Person (as such term
is defined below) that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser. A
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision of any thereof) or other
entity of any kind.

2.2 Legends. The certificates representing the Securities, unless such
Securities are registered under the Securities Act or eligible for resale
without registration pursuant to Rule 144(k) under the Securities Act, shall
bear the following legends:

“THE SHARES REPRESENTED BY, OR ACQUIRABLE UPON EXERCISE OF SECURITIES EVIDENCED
BY, THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT UNLESS, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, SUCH REGISTRATION IS NOT REQUIRED.”

 

2



--------------------------------------------------------------------------------

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR RIGHTS
AGREEMENT DATED AS OF JANUARY     , 2007, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Purchasers as follows:

3.1 Corporate Existence and Power; Subsidiaries. The Seller and its Subsidiaries
are corporations duly incorporated, validly existing and in good standing under
the laws of the state in which they are incorporated, and have all corporate
powers required to carry on their business as now conducted. The Seller and its
Subsidiaries are duly qualified to do business as a foreign corporation and are
in good standing in each jurisdiction where the character of the property owned
or leased by them or the nature of their activities makes such qualification
necessary, except for those jurisdictions where the failure to be so qualified
would not have a Material Adverse Effect on the Seller or any of its
Subsidiaries. For purposes of this Agreement, the term “Material Adverse Effect”
means, with respect to any person or entity, a material adverse effect on its
and its Subsidiaries’ condition (financial or otherwise), business, properties,
assets, liabilities (including contingent liabilities), results of operations or
current prospects, taken as a whole, on the transactions contemplated hereby or
by the agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Seller to perform its
obligations hereunder or under the Related Documents. True and complete copies
of the Seller’s Certificate of Incorporation, as amended, and Bylaws, as
amended, as currently in effect and as will be in effect on the Closing Date
(collectively, the “Articles and Bylaws”), have previously been provided to the
Purchasers. For purposes of this Agreement, the term “Subsidiary” or
“Subsidiaries” means, with respect to any entity, any corporation or other
organization of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are directly or indirectly owned by such entity or
of which such entity is a partner or is, directly or indirectly, the beneficial
owner of 50% or more of any class of equity securities or equivalent profit
participation interests, or is considered a “significant subsidiary” as defined
in Rule 1-02(w) of Regulation S-X promulgated by the Commission under the
Exchange Act. The Seller has no Subsidiaries other than those listed on Schedule
3.1 hereto, each of which, unless otherwise indicated, is wholly-owned by the
Seller.

3.2 Corporate Authorization. The execution, delivery and performance by the
Seller of this Agreement, the Warrants, the Investor Rights Agreement and each
of the other documents executed pursuant to and in connection with this
Agreement (collectively, the “Related Documents”), and the consummation of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Shares and the Warrants, and the subsequent issuance of
the Warrant Shares upon exercise of the Warrants) have been duly authorized, and
no additional corporate or stockholder action is required for the approval of
this

 

3



--------------------------------------------------------------------------------

Agreement. The Shares have been duly authorized and, upon issuance in accordance
with the terms hereof, will be validly issued, fully paid and non-assessable.
The Warrant Shares have been duly reserved for issuance by the Seller. This
Agreement and the Related Documents have been or, to the extent contemplated
hereby or by the Related Documents, will be duly executed and delivered and
constitute the legal, valid and binding agreement of the Seller, enforceable
against the Seller in accordance with their terms, except as may be limited by
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting the enforcement of rights of creditors, and
except as enforceability of its obligations hereunder are subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

3.3 Charter, Bylaws and Corporate Records. The minute books of the Seller and
its Subsidiaries contain complete and accurate records of all meetings and other
corporate actions of the board of directors, committees of the board of
directors, incorporators and stockholders of the Seller and its Subsidiaries
from October 1, 2002 to the date hereof. All material corporate decisions and
actions have been validly made or taken. All corporate books, including without
limitation the share transfer register, comply with applicable laws and
regulations and have been regularly updated. Such books fully and correctly
reflect all the decisions of the stockholders.

3.4 Governmental Authorization. Except as otherwise specifically contemplated in
this Agreement and the Related Documents, and except for: (i) the filings
referenced in Sections 5.10 and 5.11; (ii) the filing of a Form D with respect
to the Shares and Warrants under Regulation D under the Securities Act;
(iii) the filing of the Registration Statement with the Commission; (iv) the
application(s) to each trading market for the listing of the Shares and the
Warrant Shares for trading thereon; and (v) any filings required under state
securities laws that are permitted to be made after the date hereof, the
execution, delivery and performance by the Seller of this Agreement and the
Related Documents, and the consummation of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Shares
and Warrants and the subsequent issuance of the Warrant Shares upon exercise of
the Warrants) by the Seller require no action by or in respect of, or filing
with, any governmental body, agency, official or authority.

3.5 Non-Contravention. The execution, delivery and performance by the Seller of
this Agreement and the Related Documents, and the consummation by the Seller of
the transactions contemplated hereby and thereby (including the issuance of the
Shares and Warrant Shares) do not and will not (a) contravene or conflict with
the Articles and Bylaws of the Seller and its Subsidiaries or any material
agreement to which the Seller is a party or by which it is bound; (b) contravene
or conflict with or constitute a violation of any provision of any law,
regulation, judgment, injunction, order or decree binding upon or applicable to
the Seller or its Subsidiaries; (c) constitute a default (or would constitute a
default with notice or lapse of time or both) under or give rise to a right of
termination, cancellation or acceleration or loss of any benefit under any
material agreement, contract or other instrument binding upon the Seller or its
Subsidiaries or under any material license, franchise, permit or other similar
authorization held by the Seller or its Subsidiaries; or (d) result in the
creation or imposition of any Lien (as defined below) on any asset of the Seller
or its Subsidiaries. For purposes of this Agreement, the term “Lien” means, with
respect to any asset, any mortgage, lien, pledge, charge, security interest,
claim or encumbrance of any kind in respect of such asset.

 

4



--------------------------------------------------------------------------------

3.6 SEC Documents. The Seller is obligated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) to file reports pursuant to Sections 13 or
15(d) thereof (all such reports filed or required to be filed by the Seller,
including all exhibits thereto or incorporated therein by reference, and all
documents filed by the Seller under the Securities Act hereinafter called the
“SEC Documents”). The Seller has filed all reports or other documents required
to be filed under the Exchange Act. All SEC Documents filed by the Seller as of
or for any period beginning on or after July 1, 2003, (i) were prepared in all
material respects in accordance with the requirements of the Exchange Act and
(ii) did not at the time they were filed (or, if amended or superseded by a
filing prior to the date hereof, then on the date of such filing) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The Seller has
previously delivered to the Purchaser a correct and complete copy of each report
(including, without limitation, the most recent Proxy Statement) which the
Seller filed with the Securities and Exchange Commission (the “SEC” or the
“Commission”) under the Exchange Act for any period ending on or after June 30,
2006 (the “Recent Reports”) to the extent not available via EDGAR. None of the
information about the Seller or any of its Subsidiaries which has been disclosed
to the Purchasers herein or in the course of discussions and negotiations with
respect hereto which is not disclosed in the Recent Reports is or was required
to be so disclosed, and no material non-public information has been disclosed to
the Purchasers.

3.7 Financial Statements. The financial statements of the Seller included in the
SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Seller and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
All material agreements to which the Seller and its Subsidiaries are a party or
to which any of their respective property or assets are subject that are
required to be filed as Exhibits to the SEC Documents under Item 601 of
Regulation S K are included as a part of, or specifically identified in, the SEC
Documents.

3.8 Compliance with Law. The Seller and its Subsidiaries are in compliance and
have conducted their business so as to comply with all laws, rules and
regulations, judgments, decrees or orders of any court, administrative agency,
commission, regulatory authority or other governmental authority or
instrumentality, domestic or foreign, applicable to their operations, the
violation of which would cause a Material Adverse Affect. There are no judgments
or orders, injunctions, decrees, stipulations or awards (whether rendered by a
court or administrative agency or by arbitration), including any such actions
relating to affirmative action claims or claims of discrimination, against the
Seller or its Subsidiaries or against any of their properties or businesses.

3.9 No Defaults. The Seller and its Subsidiaries are not, nor have they received
notice that they would be with the passage of time, giving of notice, or both,
(i) in violation of any

 

5



--------------------------------------------------------------------------------

provision of their Articles and Bylaws (ii) in default or violation of any term,
condition or provision of (A) any judgment, decree, order, injunction or
stipulation applicable to the Seller or its Subsidiaries or (B) any material
agreement, note, mortgage, indenture, contract, lease or instrument, permit,
concession, franchise or license to which the Seller or its Subsidiaries are a
party or by which the Seller or its Subsidiaries or their properties or assets
may be bound, and no circumstances exist which would entitle any party to any
material agreement, note, mortgage, indenture, contract, lease or instrument to
which such Seller or its Subsidiaries are a party, to terminate such as a result
of such Seller or its Subsidiaries, having failed to meet any material provision
thereof including, but not limited to, meeting any applicable milestone under
any material agreement or contract.

3.10 Litigation. Except as disclosed in the Recent Reports or on Schedule 3.10,
there is no action, suit, proceeding, judgment, claim or investigation pending
or, to the best knowledge of the Seller, threatened against the Seller and its
Subsidiaries which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Seller or its Subsidiaries or
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay any of the transactions contemplated hereby, and there is no basis for the
assertion of any of the foregoing.

There are no claims or complaints existing or, to the knowledge of the Seller or
its Subsidiaries, threatened for product liability in respect of any product of
the Seller or its Subsidiaries, and the Seller and its Subsidiaries are not
aware of any basis for the assertion of any such claim.

3.11 Absence of Certain Changes. Since June 30, 2006, the Seller has conducted
its business only in the ordinary course and there has not occurred, except as
set forth in the Recent Reports or any exhibit thereto or incorporated by
reference therein:

(a) Any event that could reasonably be expected to have a Material Adverse
Effect on the Seller or any of its Subsidiaries;

(b) Any amendments or changes in the Articles or Bylaws of the Seller and its
Subsidiaries, other than on account of the filing of the Certificate of
Designation;

(c) Any damage, destruction or loss, whether or not covered by insurance, that
would, individually or in the aggregate, have or would be reasonably likely to
have, a Material Adverse Effect on the Seller and its Subsidiaries;

(d) Except as set forth on Schedule 3.11(d), any

(i) incurrence, assumption or guarantee by the Seller or its Subsidiaries of any
debt for borrowed money other than for equipment leases;

(ii) issuance or sale of any securities convertible into or exchangeable for
securities of the Seller other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Seller;

(iii) issuance or sale of options or other rights to acquire from the Seller or
its Subsidiaries, directly or indirectly, securities of the Seller or any
securities convertible

 

6



--------------------------------------------------------------------------------

into or exchangeable for any such securities, other than options issued to
directors, employees and consultants in the ordinary course of business in
accordance with past practice;

(iv) issuance or sale of any stock, bond or other corporate security;

(v) discharge or satisfaction of any material Lien, other than current
liabilities incurred since June 30, 2006 in the ordinary course of business;

(vi) declaration or making any payment or distribution to stockholders or
purchase or redemption of any share of its capital stock or other security;

(vii) sale, assignment or transfer of any of its intangible assets except in the
ordinary course of business, or cancellation of any debt or claim except in the
ordinary course of business;

(viii) waiver of any right of substantial value whether or not in the ordinary
course of business;

(ix) material change in officer compensation except in the ordinary course of
business and consistent with past practices; or

(x) other commitment (contingent or otherwise) to do any of the foregoing.

(e) Any creation, sufferance or assumption by the Seller or any of its
Subsidiaries of any Lien on any asset (other than Liens existing on the date
hereof or in connection with equipment leases and working capital lines of
credit set forth on Schedule 3.11(e)) or any making of any loan, advance or
capital contribution to or investment in any Person in an aggregate amount which
exceeds $25,000 outstanding at any time;

(f) Any entry into, amendment of, relinquishment, termination or non-renewal by
the Seller or its Subsidiaries of any material contract, license, lease,
transaction, commitment or other right or obligation, other than in the ordinary
course of business; or

(g) Any transfer or grant of a right with respect to the trademarks, trade
names, service marks, trade secrets, copyrights or other intellectual property
rights owned or licensed by the Seller or its Subsidiaries, except as among the
Seller and its Subsidiaries.

3.12 No Undisclosed Liabilities. Except as set forth in the Recent Reports, and
except for liabilities and obligations incurred in the ordinary course of
business since June 30, 2006, as of the date hereof, (i) the Seller and its
Subsidiaries do not have any material liabilities or obligations (absolute,
accrued, contingent or otherwise) which, and (ii) there has not been any aspect
of the prior or current conduct of the business of the Seller or its
Subsidiaries which may form the basis for any material claim by any third party
which if asserted could result in any such material liabilities or obligations
which, are not fully reflected, reserved against or disclosed in the balance
sheet of the Seller as at June 30, 2006.

3.13 Taxes. All tax returns and tax reports required to be filed with respect to
the income, operations, business or assets of the Seller and its Subsidiaries
have been timely filed (or

 

7



--------------------------------------------------------------------------------

appropriate extensions have been obtained) with the appropriate governmental
agencies in all jurisdictions in which such returns and reports are required to
be filed, and all of the foregoing as filed are correct and complete and, in all
material respects, reflect accurately all liability for taxes of the Seller and
its Subsidiaries for the periods to which such returns relate, and all amounts
shown as owing thereon have been paid. All income, profits, franchise, sales,
use, value added, occupancy, property, excise, payroll, withholding, FICA, FUTA
and other taxes (including interest and penalties), if any, collectible or
payable by the Seller and its Subsidiaries or relating to or chargeable against
any of its material assets, revenues or income or relating to any employee,
independent contractor, creditor, stockholder or other third party through the
Closing Date, will have been fully collected and paid by such date if due by
such date or provided for by adequate reserves in the Financial Statements as of
and for the periods ended June 30, 2006 (other than taxes accruing after such
date) and all similar items due through the Closing Date will have been fully
paid by that date or provided for by adequate reserves, whether or not any such
taxes were reported or reflected in any tax returns or filings. No taxation
authority has sought to audit the records of the Seller or any of its
Subsidiaries for the purpose of verifying or disputing any tax returns, reports
or related information and disclosures provided to such taxation authority, or
for the Seller’s or any of its Subsidiaries’ alleged failure to provide any such
tax returns, reports or related information and disclosure. No material claims
or deficiencies have been asserted against or inquiries raised with the Seller
or any of its Subsidiaries with respect to any taxes or other governmental
charges or levies which have not been paid or otherwise satisfied, including
claims that, or inquiries whether, the Seller or any of its Subsidiaries has not
filed a tax return that it was required to file, and, to the best of the
Seller’s knowledge, there exists no reasonable basis for the making of any such
claims or inquiries. Neither the Seller nor any of its Subsidiaries has waived
any restrictions on assessment or collection of taxes or consented to the
extension of any statute of limitations relating to taxation.

3.14 Interests of Officers, Directors and Other Affiliates. The description of
any interest held, directly or indirectly, by any officer, director or other
Affiliate of Seller (other than the interests of the Seller and its Subsidiaries
in such assets) in any property, real or personal, tangible or intangible, used
in or pertaining to Seller’s business, including any interest in the
Intellectual Property (as defined in Section 3.15 hereof), as set forth in the
Recent Reports, is true and complete, and no officer, director or other
Affiliate of the Seller has any interest in any property, real or personal,
tangible or intangible, used in or pertaining to the Seller’s business,
including the Seller’s Intellectual Property, other than as set forth in the
Recent Reports.

3.15 Intellectual Property. Other than as set forth in the Recent Reports:

(a) the Seller or a Subsidiary thereof has the right to use or is the sole and
exclusive owner of all right, title and interest in and to all foreign and
domestic patents, patent rights, trademarks, service marks, trade names, brands
and copyrights (whether or not registered and, if applicable, including pending
applications for registration) owned, used or controlled by the Seller and its
Subsidiaries (collectively, the “Rights”) and in and to each material invention,
software, trade secret, technology, product, composition, formula, method or
process used by the Seller or its Subsidiaries (the Rights and such other items,
the “Intellectual Property”), and, to the Seller’s knowledge, has the right to
use the same, free and clear of any claim or conflict with the rights of others;

(b) no royalties or fees (license or otherwise) are payable by the Seller or its
Subsidiaries to any Person by reason of the ownership or use of any of the
Intellectual Property except as set forth on Schedule 3.15;

 

8



--------------------------------------------------------------------------------

(c) there have been no claims made against the Seller or its Subsidiaries
asserting the invalidity, abuse, misuse, or unenforceability of any of the
Intellectual Property, and, to its knowledge, there are no reasonable grounds
for any such claims;

(d) neither the Seller nor its Subsidiaries have made any claim of any violation
or infringement by others of its rights in the Intellectual Property, and to the
best of the Seller’s knowledge, no reasonable grounds for such claims exist; and

(e) neither the Seller nor its Subsidiaries have received notice that it is in
conflict with or infringing upon the asserted rights of others in connection
with the Intellectual Property.

3.16 Restrictions on Business Activities. Other than as set forth in the Recent
Reports, there is no agreement, judgment, injunction, order or decree binding
upon the Seller or its Subsidiaries which has or could reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Seller or its Subsidiaries, any acquisition of property by the Seller or its
Subsidiaries or the conduct of business by the Seller or its Subsidiaries as
currently conducted or as currently proposed to be conducted by the Seller.

3.17 Preemptive Rights. Except as set forth in Schedule 3.17, none of the
stockholders of the Seller possess any preemptive rights in respect of the
Shares, Warrants or Warrant Shares to be issued to the Purchasers in connection
herewith or upon exercise of the Warrants.

3.18 Insurance. The insurance policies providing insurance coverage to the
Seller or its Subsidiaries including for product liability are adequate for the
business conducted by the Seller and its Subsidiaries (currently limited to the
testing phase) and are sufficient for compliance by the Seller and its
Subsidiaries with all requirements of law and all material agreements to which
the Seller or its Subsidiaries are a party or by which any of their assets are
bound. All of such policies are in full force and effect and are valid and
enforceable in accordance with their terms, and the Seller and its Subsidiaries
have complied with all material terms and conditions of such policies, including
premium payments. None of the insurance carriers has indicated to the Seller or
its Subsidiaries an intention to cancel any such policy.

3.19 Subsidiaries and Investments. Except as set forth in the Recent Reports or
on Schedule 3.19, the Seller has no Subsidiaries or Investments. For purposes of
this Agreement, the term “Investments” shall mean, with respect to any Person,
all advances, loans or extensions of credit to any other Person, all purchases
or commitments to purchase any stock, bonds, notes, debentures or other
securities of any other Person, and any other investment in any other Person,
including partnerships or joint ventures (whether by capital contribution or
otherwise) or other similar arrangement (whether written or oral) with any
Person, including but not limited to arrangements in which (i) the Person shares
profits and losses, (ii) any such other Person has the right to obligate or bind
the Person to any third party, or (iii) the Person may be wholly or partially
liable for the debts or obligations of such partnership, joint venture or other
arrangement.

 

9



--------------------------------------------------------------------------------

3.20 Capitalization. The authorized capital stock of the Seller consists of
80,000,000 shares of common stock, $0.01 par value per share, of which
13,632,074 shares are issued and outstanding as of the date hereof, and
20,000,000 shares of preferred stock, issuable in one or more classes or series,
with such relative rights and preferences as the Board of Directors may
determine, none of which has been authorized for issuance other than
(i) 1,297,537 shares of Series D Convertible Preferred Stock, $0.01 par value
per share, 1,189,209 of which, immediately prior to the Closing, are
outstanding, (ii) 1,200 shares of the Seller’s Series E Convertible Preferred
Stock, 1,178 of which, immediately prior to the Closing, are outstanding, and
(iii) 7,500 shares of the Seller’s Series F 10% Cumulative Convertible Preferred
Stock, 4,000 of which, immediately prior to the Closing, are outstanding. All
shares of the Seller’s issued and outstanding capital stock have been duly
authorized, are validly issued and outstanding, and are fully paid and
nonassessable. No securities issued by the Seller from the date of its
incorporation to the date hereof were issued in violation of any statutory or
common law preemptive rights. There are no dividends which have accrued or been
declared but are unpaid on the capital stock of the Seller. All taxes required
to be paid by Seller in connection with the issuance and any transfers of the
Seller’s capital stock have been paid. Except as set forth on Schedule 3.20, all
permits or authorizations required to be obtained from or registrations required
to be effected with any Person in connection with any and all issuances of
securities of the Seller from the date of the Seller’s incorporation to the date
hereof have been obtained or effected, and all securities of the Seller have
been issued and are held in accordance with the provisions of all applicable
securities or other laws.

3.21 Options, Warrants, Rights. Except as set forth in the Recent Reports or on
Schedule 3.21, there are no outstanding (a) securities, notes or instruments
convertible into or exercisable for any of the capital stock or other equity
interests of the Seller or its Subsidiaries; (b) options, warrants,
subscriptions or other rights to acquire capital stock or other equity interests
of the Seller or its Subsidiaries; or (c) commitments, agreements or
understandings of any kind, including employee benefit arrangements, relating to
the issuance or repurchase by the Seller or its Subsidiaries of any capital
stock or other equity interests of the Seller or its Subsidiaries, any such
securities or instruments convertible or exercisable for securities or any such
options, warrants or rights. Other than the rights of the holders of Series F
10% Cumulative Convertible Preferred Stock and the warrants issued to such
holders, the rights of the Purchasers of the Shares and Warrants, and except for
the rights of the holders of Series D and Series E Preferred Stock, neither the
Seller nor the Subsidiaries have granted anti-dilution rights to any person or
entity in connection with any outstanding option, warrant, subscription or any
other instrument convertible or exercisable for the securities of the Seller or
any of its Subsidiaries. Other than the rights granted to the holders of Series
F 10% Cumulative Convertible Preferred Stock and the Purchasers under the
Investor Rights Agreement and except for the rights of the holders of Series D
and Series E Preferred Stock, there are no outstanding rights which permit the
holder thereof to cause the Seller or the Subsidiaries to file a registration
statement under the Securities Act or which permit the holder thereof to include
securities of the Seller or any of its Subsidiaries in a registration statement
filed by the Seller or any of its Subsidiaries under the Securities Act, and
there are no outstanding agreements or other commitments which otherwise relate
to the registration of any securities of the Seller or any of its Subsidiaries
for sale or distribution in any jurisdiction. This issuance of the Shares and
Warrants hereunder and/or the issuance of the Warrant Shares upon exercise of
the Warrants will not cause any adjustment to the current conversion price under
the Series D Convertible Preferred Stock or Series E

 

10



--------------------------------------------------------------------------------

Convertible Preferred Stock, or to the exercise price under any outstanding
warrants issued in connection therewith, or cause any antidilution adjustments
to be made to any other of the Seller’s outstanding securities, except for the
adjustment to the Series F Convertible Preferred Stock set forth on Schedule
3.21.

3.22 Employees, Employment Agreements and Employee Benefit Plans. Except as set
forth in the Recent Reports or on Schedule 3.22, there are no employment,
consulting, severance or indemnification arrangements, agreements, or
understandings between the Seller and any officer or senior management of the
Seller or its Subsidiaries (the “Employment Agreements”). Except as set forth in
the Recent Reports or on Schedule 3.22, no Employment Agreement provides for the
acceleration or change in the award, grant, vesting or determination of options,
warrants, rights, severance payments, or other contingent obligations of any
nature whatsoever of the Seller or its Subsidiaries in favor of any such parties
in connection with the transactions contemplated by this Agreement. Except as
disclosed in the Recent Reports or on Schedule 3.22, the terms of employment or
engagement of all officers and senior management of the Seller and its
Subsidiaries are such that their employment or engagement may be terminated upon
not more than two weeks’ notice given at any time without liability for payment
of compensation or damages and the Seller and its Subsidiaries have not entered
into any agreement or arrangement for the management of their business or any
part thereof other than with their directors or employees.

3.23 Absence of Certain Business Practices. Neither the Seller, nor any
Affiliate of the Seller, nor to the knowledge of the Seller, any agent or
employee of the Seller, any other Person acting on behalf of or associated with
the Seller, or any individual related to any of the foregoing Persons, acting
alone or together, has: (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or any other economic benefits,
regardless of their nature or type, from any customer, supplier, trading
company, shipping company, governmental employee or other Person with whom the
Seller has done business directly or indirectly; or (b) directly or indirectly,
given or agreed to give any gift or similar benefit to any customer, supplier,
trading company, shipping company, governmental employee or other Person who is
or may be in a position to help or hinder the business of the Seller (or assist
the Seller in connection with any actual or proposed transaction) which (i) may
subject the Seller to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (ii) if not given in the past, may have
had an adverse effect on the Seller or (iii) if not continued in the future, may
adversely affect the assets, business, operations or prospects of the Seller or
subject the Seller to suit or penalty in any private or governmental litigation
or proceeding.

3.24 Products and Services. To the knowledge of the Seller and except as
disclosed in the Recent Reports, there exists no set of facts (i) which could
furnish a basis for the withdrawal, suspension or cancellation of any
registration, license, permit or other governmental approval or consent of any
governmental or regulatory agency with respect to any product or service
developed or provided by the Seller or its Subsidiaries, (ii) which could
furnish a basis for the withdrawal, suspension or cancellation by order of any
state, federal or foreign court of law of any product or service, or (iii) which
could have a Material Adverse Effect on the continued operation of any facility
of the Seller or its Subsidiaries or which could otherwise cause the Seller or
its Subsidiaries to withdraw, suspend or cancel any such product or service from
the market or to change the marketing classification of any such product or
service. Each product or service provided by Seller or its Subsidiaries has been
provided in accordance in all material respects with the specifications under
which such product or service normally is and has been provided and the
provisions of all applicable laws or regulations.

 

11



--------------------------------------------------------------------------------

3.25 Environmental Matters. None of the premises or any properties owned,
occupied or leased by the Seller or its Subsidiaries (the “Premises”) has been
used by the Seller or the Subsidiaries or, to the Seller’s knowledge, by any
other Person, to manufacture, treat, store, or dispose of any substance that has
been designated to be a “hazardous substance” under applicable Environmental
Laws (hereinafter defined) (“Hazardous Substances”) in violation of any
applicable Environmental Laws. To its knowledge, the Seller has not disposed of,
discharged, emitted or released any Hazardous Substances which would require,
under applicable Environmental Laws, remediation, investigation or similar
response activity. No Hazardous Substances are present as a result of the
actions of the Seller or, to the Seller’s knowledge, any other Person, in, on or
under the Premises which would give rise to any liability or clean-up
obligations of the Seller under applicable Environmental Laws. The Seller and,
to the Seller’s knowledge, any other Person for whose conduct it may be
responsible pursuant to an agreement or by operation of law, are in compliance
with all laws, regulations and other federal, state or local governmental
requirements, and all applicable judgments, orders, writs, notices, decrees,
permits, licenses, approvals, consents or injunctions in effect on the date of
this Agreement relating to the generation, management, handling, transportation,
treatment, disposal, storage, delivery, discharge, release or emission of any
Hazardous Substance (the “Environmental Laws”). Neither the Seller nor, to the
Seller’s knowledge, any other Person for whose conduct it may be responsible
pursuant to an agreement or by operation of law has received any written
complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance with any of the Environmental Laws, and there is no proceeding,
suit or investigation pending or, to the Seller’s knowledge, threatened against
the Seller or, to the Seller’s knowledge, any such Person with respect to any
violation or alleged violation of the Environmental Laws, and, to the knowledge
of the Seller, there is no basis for the institution of any such proceeding,
suit or investigation.

3.26 Licenses; Compliance Regulatory Requirements. Except as disclosed in the
Recent Reports, the Seller holds all material authorizations, consents,
approvals, franchises, licenses and permits required under applicable law or
regulation for the operation of the business of the Seller and its Subsidiaries
as presently operated (the “Governmental Authorizations”). All the Governmental
Authorizations have been duly issued or obtained and are in full force and
effect, and the Seller and its Subsidiaries are in material compliance with the
terms of all the Governmental Authorizations. The Seller and its Subsidiaries
have not engaged in any activity that, to their knowledge, would cause
revocation or suspension of any such Governmental Authorizations. The Seller has
no knowledge of any facts which could reasonably be expected to cause the Seller
to believe that the Governmental Authorizations will not be renewed by the
appropriate governmental authorities in the ordinary course. Neither the
execution, delivery nor performance of this Agreement shall adversely affect the
status of any of the Governmental Authorizations.

3.27 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement, based upon any arrangement made by
or on behalf of the Seller, which would make any Purchaser liable for any fees
or commissions.

 

12



--------------------------------------------------------------------------------

3.28 Securities Laws. Neither the Seller nor its Subsidiaries nor any agent
acting on behalf of the Seller or its Subsidiaries has taken or will take any
action which might cause this Agreement or the Shares or Warrants to violate the
Securities Act or the Exchange Act or any rules or regulations promulgated
thereunder, as in effect on the Closing Date. Assuming that all of the
representations and warranties of the Purchasers set forth in Article IV are
true, all offers and sales of capital stock, securities and notes of the Seller
were conducted and completed in compliance with the Securities Act. All shares
of capital stock and other securities issued by the Seller and its Subsidiaries
prior to the date hereof have been issued in transactions that were either
registered offerings or were exempt from the registration requirements under the
Securities Act and all applicable state securities or “blue sky” laws and in
compliance with all applicable corporate laws.

3.29 Disclosure. No representation or warranty made by the Seller in this
Agreement, nor in any document, written information, financial statement,
certificate, schedule or exhibit prepared and furnished by the Seller or the
representatives of the Seller pursuant hereto or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact, or omits to state a material fact necessary to make the
statements or facts contained herein or therein not misleading in light of the
circumstances under which they were furnished.

3.30 Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Seller and an unconsolidated or other off-balance
sheet entity that is required to be disclosed by the Seller in its Exchange Act
filings and is not so disclosed or that otherwise would be reasonably expected
to result in a Material Adverse Effect. There are no such transactions,
arrangements or other relationships with the Seller that may create
contingencies or liabilities that are not otherwise disclosed by the Seller in
its Exchange filings.

3.31 Application of Takeover Protections. The Seller and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Seller’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation or any agreement to which the Seller
is a party that is or could become applicable to the Purchasers as a result of
the Purchasers and the Seller fulfilling their obligations or exercising their
rights under this Agreement and the Related Documents, including without
limitation the Seller’s issuance of the Securities and the Purchasers’ ownership
of the Securities.

3.32 No Additional Agreements. The Seller does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by this Agreement and the Related Documents other than as specified in this
Agreement and the Related Documents.

3.33 Acknowledgment Regarding Purchasers’ Purchase of Seller Securities. The
Seller acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Seller further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Seller or any
other Purchaser (or in any similar capacity) with respect to this Agreement and
the Related Documents and the transactions contemplated hereby and thereby and
any advice

 

13



--------------------------------------------------------------------------------

given by any Purchaser or any of their respective representatives or agents in
connection with this Agreement or the Related Documents or the transactions
contemplated hereby and thereby is merely incidental to such Purchaser’s
purchase of the Securities. The Seller further represents to each Purchaser that
the Seller’s decision to enter into this Agreement and the Related Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Seller and its representatives.

3.34 Internal Accounting Controls. The Seller and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Seller has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Seller and
designed such disclosure controls and procedures to ensure that material
information relating to the Seller, including its subsidiaries, is made known to
the certifying officers by others within those entities, particularly during the
period in which the Seller’s Form 10-K or 10-Q, as the case may be, is being
prepared. The Seller’s certifying officers have evaluated the effectiveness of
the Seller’s disclosure controls and procedures as of the end of the period
covered by the Seller’s most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”). The Seller presented in its most
recently filed Form 10-K or Form 10-Q the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Seller’s internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Seller’s
internal control over financial reporting.

3.35 Solvency. Based on the financial condition of the Seller as of the Closing
Date, (i) the Seller’s fair saleable value of its assets exceeds the amount that
will be required to be paid on or in respect of the Seller’s existing debts and
other liabilities (including known contingent liabilities) as they mature;
(ii) the Seller’s assets do not constitute unreasonably small capital to carry
on its business for the current fiscal year as now conducted and as proposed to
be conducted including its capital needs taking into account the particular
capital requirements of the business conducted by the Seller, and projected
capital requirements and capital availability thereof; and (iii) the current
cash flow of the Seller, together with the proceeds the Seller would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Seller does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

3.36 Title to Assets. The Seller and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for (i) Liens as do not materially affect the
value of such property, do not materially interfere with the use made and

 

14



--------------------------------------------------------------------------------

proposed to be made of such property by the Seller and the Subsidiaries,
(ii) Liens for taxes not yet due and payable and (iii) Liens which would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect. To the Seller’s knowledge, any real property and
facilities held under lease by the Seller and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Seller and the
Subsidiaries are in compliance except, in each case, as would not reasonably be
expected to result in a Material Adverse Effect.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, for itself only, hereby severally and not jointly, represents
and warrants to the Seller as follows:

4.1 Existence and Power. The Purchaser is duly organized, validly existing and
in good standing under the laws of the jurisdiction of such Purchaser’s
organization. The Purchaser has all powers required to carry on such Purchaser’s
business as now conducted.

4.2 Authorization. The execution, delivery and performance by the Purchaser of
this Agreement, the Related Documents to which such Purchaser is a party, and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby have been duly authorized, and no additional action is required for the
approval of this Agreement or the Related Documents. This Agreement and the
Related Documents to which the Purchaser is a party have been or, to the extent
contemplated hereby, will be duly executed and delivered and constitute valid
and binding agreements of the Purchaser, enforceable against such Purchaser in
accordance with their terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors and except that
enforceability of their obligations thereunder are subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

4.3 Investment. The Purchaser is acquiring the securities described herein for
its own account and not with a view to, or for sale in connection with, any
distribution thereof, nor with the intention of distributing or reselling the
same, provided, however, that by making the representation herein, the Purchaser
does not agree to hold any of the securities for any minimum or other specific
term and reserves the right to dispose of the securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act. The Purchaser is aware that none of the securities has been
registered under the Securities Act or under applicable state securities or blue
sky laws. The Purchaser is an “Accredited Investor” as such term is defined in
Rule 501 of Regulation D, as promulgated under the Securities Act (including
without limitation, if the Purchaser is an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 and a
self-directed plan, then investment decisions are made solely by persons that
are “Accredited Investors”).

4.4 Reliance on Exemptions. The Purchaser understands that the Shares and
Warrants are being offered and sold to such Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Seller is relying upon the truth and accuracy of,
and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the securities.

 

15



--------------------------------------------------------------------------------

4.5 Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the securities and, at the present time, is able to
afford a complete loss of such investment.

4.6 General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

4.7 Residence. The Purchaser, if a U.S. investor, is a resident of the U.S.
state indicated in the address specified on such Purchaser’s signature page
attached hereto.

ARTICLE V - COVENANTS OF THE SELLER AND PURCHASERS

5.1 Insurance. The Seller and its Subsidiaries shall, from time to time upon the
written request of the Purchasers, promptly furnish or cause to be furnished to
the Purchasers evidence, in form and substance reasonably satisfactory to the
Purchasers, of the maintenance of all insurance maintained by it for loss or
damage by fire and other hazards, damage or injury to persons and property,
including from product liability, and under workmen’s compensation laws.

5.2 Reporting Obligations. So long as any portion of the Warrants has not been
exercised and has not expired by its terms, the Seller shall furnish to the
Purchasers, or any other persons who hold any of the Warrants (provided that
such subsequent holders give notice to the Seller that they hold Warrants and
furnish their addresses) promptly upon their becoming available one copy of
(A) each report, notice or proxy statement sent by the Seller to its
stockholders generally, and of each regular or periodic report (pursuant to the
Exchange Act) and (B) any registration statement, prospectus or written
communication pursuant to the Securities Act relating to the issuance or
registration of the Warrant Shares and filed by the Seller with the Commission
or any securities market or exchange on which shares of Common Stock are listed;
provided, however, that the Seller shall have no obligation to deliver reports
or schedules (pursuant to the Exchange Act) under this Section 5.2 to the extent
such reports are publicly available via EDGAR.

The Purchasers are hereby authorized to deliver a copy of any financial
statement or any other information relating to the business, operations or
financial condition of the Seller which may have been furnished to the
Purchasers hereunder, to any regulatory body or agency having jurisdiction over
the Purchasers or to any Person which shall, or shall have right or obligation
to succeed to all or any part of the Purchasers’ interest in the Seller or this
Agreement.

5.3 Investigation. The representations, warranties, covenants and agreements set
forth in this Agreement shall not be affected or diminished in any way by any
investigation (or failure

 

16



--------------------------------------------------------------------------------

to investigate) at any time by or on behalf of the party for whose benefit such
representations, warranties, covenants and agreements were made. Without
limiting the generality of the foregoing, the inability or failure of the
Purchasers to discover any breach, default or misrepresentation by the Seller
under this Agreement or the Related Documents (including under any certificate
furnished pursuant to this Agreement), notwithstanding the exercise by the
Purchasers or other holders of the Shares of their rights hereunder to conduct
an investigation shall not in any way diminish any liability hereunder.

5.4 Further Assurances. The Seller shall, at its cost and expense, upon written
request of the Purchasers, duly execute and deliver, or cause to be duly
executed and delivered, to the Purchasers such further instruments and do and
cause to be done such further acts as may be necessary, advisable or proper, at
the reasonable request of the Purchasers, to carry out more effectually the
provisions and purposes of this Agreement. The parties shall use their best
efforts to timely satisfy each of the conditions described in Article VI of this
Agreement.

5.5 Use of Proceeds. The Seller covenants and agrees that the proceeds of the
aggregate Purchase Price shall be used by the Seller for working capital and
general corporate purposes; under no circumstances shall any portion of the
proceeds be applied to:

(i) accelerated repayment of debt existing on the date hereof;

(ii) the payment of dividends or other distributions on any capital stock of the
Seller;

(iii) increased executive compensation or loans to officers, employees,
stockholders or directors, unless approved by a disinterested majority of the
Board of Directors;

(iv) the purchase of debt or equity securities of any person, including the
Seller and its Subsidiaries, except in connection with investment of excess cash
in high quality (A1/P1 or better) money market instruments having maturities of
one year or less; or

(v) any expenditure not directly related to the business of the Seller.

5.6 Corporate Existence. So long as a Purchaser owns Shares, Warrants or Warrant
Shares, the Seller shall preserve and maintain and cause its Subsidiaries to
preserve and maintain their corporate existence and good standing in the
jurisdiction of their incorporation and the rights, privileges and franchises of
the Seller and its Subsidiaries (except, in each case, in the event of a merger
or consolidation in which the Seller or its Subsidiaries, as applicable, is not
the surviving entity) in each case where failure to so preserve or maintain
could have a Material Adverse Effect on the financial condition, business or
operations of the Seller and its Subsidiaries taken as a whole.

5.7 Licenses. The Seller shall, and shall cause its Subsidiaries to, maintain at
all times all material licenses or permits necessary to the conduct of its
business and as required by any governmental agency or instrumentality thereof.

5.8 Taxes and Claims. The Seller and its Subsidiaries shall duly pay and
discharge (a) all material taxes, assessments and governmental charges upon or
against the Seller or its

 

17



--------------------------------------------------------------------------------

properties or assets prior to the date on which penalties attach thereto, unless
and to the extent that such taxes are being diligently contested in good faith
and by appropriate proceedings, and appropriate reserves therefor have been
established, and (b) all material lawful claims, whether for labor, materials,
supplies, services or anything else which might or could, if unpaid, become a
lien or charge upon the properties or assets of the Seller or its Subsidiaries
unless and to the extent only that the same are being diligently contested in
good faith and by appropriate proceedings and appropriate reserves therefor have
been established.

5.9 Perform Covenants. The Seller shall (a) make full and timely payment of any
and all obligations of the Seller to the Purchasers, whether now existing or
hereafter arising, and (b) duly comply with all the terms and covenants
contained herein and in each of the instruments and documents given to the
Purchasers in connection with or pursuant to this Agreement, all at the times
and places and in the manner set forth herein or therein.

5.10 Additional Covenants.

(a) Except for transactions approved by a majority of the disinterested
directors of the Board of Directors, neither the Seller nor any of its
Subsidiaries shall enter into any transaction with any director, officer,
employee or holder of more than 5% of the outstanding capital stock of any class
or series of capital stock of the Seller or any of its Subsidiaries, member of
the family of any such person, or any corporation, partnership, trust or other
entity in which any such person, or member of the family of any such person, is
a director, officer, trustee, partner or holder of more than 5% of the
outstanding capital stock thereof, with the exception of transactions which are
consummated upon terms that are no less favorable than would be available if
such transaction had been effected at arms-length, in the reasonable judgment of
the Board of Directors.

(b) The Seller shall timely prepare and file with the Securities and Exchange
Commission the form of notice of the sale of securities pursuant to the
requirements of Regulation D regarding the sale of the Shares and Warrants under
this Agreement.

(c) The Seller shall timely prepare and file such applications, consents to
service of process (but not including a general consent to service of process)
and similar documents and take such other steps and perform such further acts as
shall be required by the U.S. state securities law requirements of each
jurisdiction where a Purchaser resides as indicated on Schedule 1 with respect
to the sale of the Shares and Warrants under this Agreement.

(d) Neither the Seller nor any of its Affiliates, nor any Person acting on its
or their behalf, shall directly or indirectly make any offers or sales of any
securities or solicit any offers to buy any securities under circumstances that
would cause the loss of the 4(2) exemption under the Securities Act for the
transactions contemplated hereby. Subject to any consent or approval rights of
the Purchasers hereunder, in the event the Seller contemplates an offering of
its equity or debt securities within six months following the Closing Date, the
Seller agrees that it shall notify the Purchasers of such offering (without
providing any material non-public information to any Purchaser without its prior
approval).

5.11 Securities Laws Disclosure; Publicity. The Seller shall (i) on or promptly
after the Closing Date, issue a press release acceptable to Sigma Opportunity
Fund, LLC disclosing the

 

18



--------------------------------------------------------------------------------

transactions contemplated hereby, and (ii) promptly after the Closing Date, file
with the Commission a Report on Form 8-K disclosing the transactions
contemplated hereby. Except as provided in the preceding sentence, neither the
Seller nor the Purchasers shall make any press release or other publicity about
the terms of this Agreement or the transactions contemplated hereby without the
prior approval of the other unless otherwise required by law or the rules of the
Commission.

5.12 Like Treatment of Purchasers and Holders. Neither the Seller nor any of its
affiliates shall, directly or indirectly, pay or cause to be paid any
consideration (immediate or contingent), whether by way of interest, fee,
payment for redemption, conversion or exercise of the Securities, or otherwise,
to any Purchaser or holder of Securities, for or as an inducement to, or in
connection with the solicitation of, any consent, waiver or amendment to any
terms or provisions of this Agreement or the Related Documents, unless such
consideration is required to be paid to all Purchasers or holders of Securities
bound by such consent, waiver or amendment. The Seller shall not, directly or
indirectly, redeem any Securities unless such offer of redemption is made pro
rata to all Purchasers or holders of Securities, as the case may be, on
identical terms.

5.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement or any Related Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any such agreement. Nothing contained herein or in any Related
Documents, and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by such agreement. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other Related
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. Each Purchaser
represents that it has been represented by its own separate legal counsel in its
review and negotiation of this Agreement and the Related Documents. For reasons
of administrative convenience only, the Purchasers acknowledge and agree that
they and their respective counsel have chosen to communicate with the Seller
through Moomjian, Waite, Wactlar & Coleman, LLP (“MWWC”), but MWWC does not
represent any of the Purchasers in this transaction other than Sigma Opportunity
Fund, LLC (the “Lead Investor”).

5.14 Other Transactions. Until after the date which is three months following
the date hereof, the Company shall not issue or sell or agree to issue or sell
any securities in a financing transaction which is a Variable Rate Transaction
or otherwise provides the purchasers of such securities with more favorable
terms (including without limitation with respect to the effective purchase price
per share, conversion, exercise or exchange price (whether before or after
adjustment), term, coupon, warrant coverage or otherwise) than those contained
in this Agreement and the Related Documents and the transactions contemplated
hereby and thereby. “Variable Rate Transaction” shall mean a transaction in
which the Seller issues or sells, or agrees to issue or sell (a) any debt or
equity securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of, Common Stock either (x) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of

 

19



--------------------------------------------------------------------------------

such debt or equity securities, (y) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Seller or the market for the Common Stock (but excluding standard stock
split anti-dilution provisions), or (z) under a warrant exercisable for a number
of shares based upon and/or varying with the trading prices of or quotations for
the Common Stock at any time after the initial issuance of such warrant, or
(b) any securities of the Seller pursuant to an “equity line” structure which
provides for the sale, from time to time, of securities of the Seller which are
registered for resale pursuant to the Securities Act.

5.15 Securities Issuances. In the event that the Seller or any of its
subsidiaries (A) issues or sells any Common Stock or convertible securities,
warrants, options or other rights to subscribe for or to purchase or exchange
for, shares of Common Stock (“Convertible Securities”) or (B) directly or
indirectly effectively reduces the conversion, exercise or exchange price for
any Convertible Securities which are currently outstanding, at or to an
effective Per Share Selling Price (as defined below) which is less than $1.5205
(as adjusted pursuant to this section and as adjusted for stock splits, stock
dividends, recapitalizations and the like) (the “Subsequent Purchase Price”),
then in each such case the Seller shall make a post-Closing adjustment in the
Purchase Price so that the per Share Purchase Price paid by the Purchasers at
Closing is reduced on a weighted average basis between the Purchase Price and
the Subsequent Purchase Price as applied to the amount of Shares then held by
each holder. Within five business days following the closing of the subsequent
sale, the Seller shall pay to each holder the product of the number of Shares
owned by such holder on the date of the subsequent sale times the amount of the
adjustment to the Purchase Price calculated as provided above. Payment shall be
made by delivery of additional shares of Common Stock valued at the Per Share
Selling Price. The foregoing provision shall not apply to any issuances or sales
of Common Stock or Convertible Securities (i) pursuant to any Convertible
Securities currently outstanding on the date hereof in accordance with the terms
of such Convertible Securities in effect on the date hereof, or (ii) to any
officer, director or employee of the Seller pursuant to a bona fide option or
equity incentive plan duly adopted by the Seller (including without limitation
an employee stock purchase plan). The Seller shall give to the each holder of
Shares written notice of any such sale of Common Stock within 24 hours of the
closing of any such sale and shall within such 24 hour period issue a press
release announcing such sale if such sale is a material event for, or otherwise
material to, the Seller.

For the purposes of the foregoing adjustments, in the case of the issuance of
any Convertible Securities, the maximum number of shares of Common Stock
issuable upon exercise, exchange or conversion of such Convertible Securities
shall be deemed to be outstanding, provided that no further adjustment shall be
made upon the actual issuance of Common Stock upon exercise, exchange or
conversion of such Convertible Securities.

For purposes of this Section 5.16, if an event occurs that triggers more than
one of the above adjustment provisions, then only one adjustment shall be made
and the calculation method which yields the greatest downward adjustment shall
be used.

“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Seller. In
the event a fee is paid by the Seller in connection with such transaction
directly or indirectly to such third party, any such fee

 

20



--------------------------------------------------------------------------------

shall be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price. A sale of shares of Common
Stock shall include the sale or issuance of Convertible Securities, and in such
circumstances the Per Share Selling Price of the Common Stock covered thereby
shall also include the exercise, exchange or conversion price thereof (in
addition to the consideration received by the Seller upon such sale or issuance
less the fee amount as provided above). In case of any such security issued in a
transaction in which the purchase price or the conversion, exchange or exercise
price is directly or indirectly subject to adjustment or reset based on a future
date, future trading prices of the Common Stock, specified or contingent events
directly or indirectly related to the business of the Seller or the market for
the Common Stock, or otherwise (but excluding standard stock split anti-dilution
provisions or weighted-average anti-dilution provisions similar to that set
forth herein, provided that any actual reduction of such price under any such
security pursuant to such weighted-average anti-dilution provision shall be
included and cause a adjustment hereunder), the Per Share Selling Price shall be
deemed to be the lowest conversion, exchange, exercise or reset price at which
such securities are converted, exchanged, exercised or reset or might have been
converted, exchanged, exercised or reset, or the lowest adjustment, as the case
may be, over the life of such securities. If shares are issued for a
consideration other than cash, the Per Share Selling Price shall be the fair
value of such consideration as determined in good faith by independent certified
public accountants mutually acceptable to the Seller and the Lead Investor. In
the event the Seller directly or indirectly effectively reduces the conversion,
exercise or exchange price for any Convertible Securities which are currently
outstanding, then the Per Share Selling Price shall equal such effectively
reduced conversion, exercise or exchange price.

ARTICLE VI - CONDITIONS TO CLOSINGS

6.1 Conditions to Obligations of Purchasers to Effect the Closing. The
obligations of a Purchaser to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to Closing, of each of the following conditions, any of which may be waived, in
writing, by a Purchaser:

(a) Representations and Warranties. The representations and warranties of the
Seller set forth in this Agreement shall be true and correct in all material
respects (except for those qualified as to materiality or a Material Adverse
Effect, which shall be true and correct in all respects) as of the date of this
Agreement and as of the Closing Date (except to the extent that such
representation or warranty speaks of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(or if qualified as to materiality or a Material Adverse Effect, true and
correct in all respects) as of such date) as though made on and as of the
Closing Date. On or prior to the Closing Date the Seller shall deliver to each
of the Purchasers a certificate of the Chief Executive Office and Chief
Financial Officer of the Seller to the effect that all of the representations
and warranties of the Seller set forth in this Agreement are true and correct as
of the Closing Date (including, to the extent necessary, updated disclosure
schedules which shall be reasonably acceptable to each Purchaser) and that the
Seller has performed all of its obligations under this Agreement required to be
performed prior to the Closing Date.

 

21



--------------------------------------------------------------------------------

(b) Performance of Obligations of Seller. The Seller shall have performed in all
material respects all agreements and covenants required to be performed by it
under this Agreement on or prior to the Closing Date.

(c) No Suspension of Trading. From the date hereof to the Closing Date, trading
in the Common Stock shall not have been suspended by the Commission (except for
any suspension of trading of limited duration agreed to by the Seller, which
suspension shall be terminated prior to Closing), and, at any time prior to the
Closing Date, trading in securities generally as reported by Bloomberg Financial
Markets shall not have been suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported by such service,
or on any trading market, nor shall a banking moratorium have been declared
either by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to purchase
the Shares and Warrants at the Closing.

(d) Deliverables. The Seller shall deliver or cause to be delivered to each of
the Purchasers the following on or prior to the Closing Date:

1. (i) One or more certificates evidencing the aggregate number of Shares, duly
authorized, issued, fully paid and non-assessable, as is to be purchased at such
Closing by such Purchaser, registered in the name of such Purchaser; and

(ii) One or more certificates evidencing the Warrants, registered in the name of
such Purchaser, pursuant to which such Purchaser shall be entitled to purchase
that number of shares of Common Stock as indicated in Schedule 1 besides such
Purchaser’s name.

2. The Investor Rights Agreement, in the form attached hereto as Exhibit B (the
“Investor Rights Agreement”), duly executed by the Seller.

3. A legal opinion of counsel to the Seller (“Seller’s Counsel”), in the form
attached hereto as Exhibit C.

4. A certificate of the Secretary of the Seller (the “Secretary’s Certificate”),
in form and substance satisfactory to the Purchasers, certifying as follows as
of the date of such Closing:

(i) that attached to the Secretary’s Certificate is true and complete copy of
the Certificate of Incorporation of the Seller, as amended;

(ii) that a true copy of the Bylaws of the Seller, as amended to the Closing
Date, is attached to the Secretary’s Certificate;

(iii) that attached thereto are true and complete copies of the resolutions of
the Board of Directors of the Seller authorizing the execution, delivery and
performance of this Agreement and the Related Documents, instruments and
certificates required to be executed by it in connection herewith and approving
the

 

22



--------------------------------------------------------------------------------

consummation of the transactions in the manner contemplated hereby including,
but not limited to, the authorization and issuance of the Common Stock and
Warrants;

(iv) the names and true signatures of the officers of the Seller signing this
Agreement and all other documents to be delivered in connection with this
Agreement;

(v) such other matters as required by this Agreement; and

(vi) such other matters as the Purchasers may reasonably request.

6. A wire transfer representing the amount due for reasonable legal fees and
other expenses set forth in Section 8.2 hereof (which may be offset from the
Purchase Price at the election of the applicable Purchaser).

7. Seller shall have applied to each U.S. securities exchange, interdealer
quotation system and other trading market where its Common Stock is currently
listed or qualified for trading or quotation for the listing or qualification of
the Warrant Shares for trading or quotation thereon in the time and manner
required thereby.

8. Such other documents as the Purchasers shall reasonably request.

(e) There shall have been no Material Adverse Effect with respect to the Seller.

6.2 Conditions to Obligations of the Seller to Effect the Closing. The
obligations of the Seller to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Seller:

(a) Representations and Warranties. The representations and warranties of each
Purchaser set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date (except to
the extent that such representation or warranty speaks of an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date) as though made on and as of the Closing Date.

(b) Performance of Obligations of the Purchasers. Each of the Purchasers shall
have performed in all material respects all agreements and covenants required to
be performed by it under this Agreement on or prior to the Closing Date.

(c) Deliverables. Each of the Purchasers shall deliver or cause to be delivered
to the Seller (i) upon receipt of the Seller’s items described in Section 6.1(d)
above, payment of the portion of the Purchase Price set forth opposite each
Purchaser’s name on Schedule 1 applicable for such Closing, in cash by wire
transfer of immediately available funds to an account designated in writing by
Seller prior to the date hereof; (ii) an executed copy of the Investor Rights
Agreement; and (iii) such other documents as the Seller shall reasonably
request.

 

23



--------------------------------------------------------------------------------

ARTICLE VII – INDEMNIFICATION AND LIQUIDATED DAMAGES

7.1 Survival of Representations. The representations and warranties of the
Seller and the Purchasers contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement. The Seller’s and the
Purchasers’ warranties and representations shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the Seller
or the Purchasers.

7.2 Indemnification. The Seller agrees to indemnify and hold harmless the
Purchasers, their Affiliates, each of their officers, directors, employees and
agents and their respective successors and assigns, from and against any losses,
damages, or expenses which are caused by or arise out of (i) any breach or
default in the performance by the Seller of any covenant or agreement made by
the Seller in this Agreement or in any of the Related Documents; (ii) any breach
of warranty or representation made by the Seller in this Agreement or in any of
the Related Documents; (iii) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing; and
(iv) any enforcement of this indemnification.

7.3 Indemnity Procedure. The Seller is referred to herein as the “Indemnifying
Party” and the other party or parties claiming indemnity is referred to as the
“Indemnified Party”. An Indemnified Party under this Agreement shall, with
respect to claims asserted against such party by any third party, give written
notice to the Indemnifying Party of any liability which might give rise to a
claim for indemnity under this Agreement within sixty (60) business days of the
receipt of any written claim from any such third party, but not later than
twenty (20) days prior to the date any answer or responsive pleading is due, and
with respect to other matters for which the Indemnified Party may seek
indemnification, give prompt written notice to the Indemnifying Party of any
liability which might give rise to a claim for indemnity; provided, however,
that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
materially prejudiced.

The Indemnifying Party shall have the right, at its election, to take over the
defense or settlement of such claim by giving written notice to the Indemnified
Party at least fifteen (15) days prior to the time when an answer or other
responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld), shall be
solely responsible for the expenses of such defense and shall be bound by the
results of its defense or settlement of the claim. The Indemnifying Party shall
not settle any such claim without prior notice to and consultation with the
Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld). So long as the Indemnifying Party is diligently
contesting any such claim in good faith, the Indemnified Party may pay or settle
such claim only at its own expense and the Indemnifying Party will not be
responsible for the fees of separate legal counsel to the Indemnified Party,
unless the named parties to any proceeding include both parties or
representation of both parties by the same counsel would be inappropriate due to
conflicts of interest or otherwise. If the Indemnifying Party does not make such
election, or having made such election does not, in the reasonable opinion of
the Indemnified Party proceed diligently to defend such claim, then the
Indemnified Party may (after written notice to the Indemnifying Party), at the
expense of the Indemnifying Party, elect to take over the defense of and proceed
to handle such claim in its

 

24



--------------------------------------------------------------------------------

discretion and the Indemnifying Party shall be bound by any defense or
settlement that the Indemnified Party may make in good faith with respect to
such claim. In connection therewith, the Indemnifying Party will fully cooperate
with the Indemnified Party should the Indemnified Party elect to take over the
defense of any such claim. The parties agree to cooperate in defending such
third party claims and the Indemnified Party shall provide such cooperation and
such access to its books, records and properties as the Indemnifying Party shall
reasonably request with respect to any matter for which indemnification is
sought hereunder; and the parties hereto agree to cooperate with each other in
order to ensure the proper and adequate defense thereof.

With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of: (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to execute the
judgment; (ii) the entry of an unappealable judgment or final appellate decision
against the Indemnified Party; or (iii) a settlement of the claim.
Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is payable
hereunder, such indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.

7.4 Liquidated Damages. The Seller and the Purchasers agree that the Purchasers
will suffer damages if a Breach Event (as defined below) occurs or is ongoing.
The Seller and the Purchasers further agree that it may not be feasible to
ascertain the extent of such damages with precision. If a Breach Event (as
defined below) occurs, then the Purchasers may elect, as liquidated damages, and
in addition to any other remedies legally available to such Purchasers, to
require that the Seller shall pay to the Purchasers liquidated damages at a rate
of 18% per annum of the aggregate Purchase Price paid by Purchaser payable
monthly in cash at the end of each month (or part thereof) in which the Breach
Event is outstanding.

“Breach Event” means either:

(i) Any breach of any warranty or representation of the Seller as of the date
made in this Agreement, any Related Agreement or any other agreement delivered
herewith, which breach, or the facts and circumstances concerning such breach,
has or is reasonably likely to have a Material Adverse Effect; or

(ii) Any breach by the Seller of any material covenant or obligation under this
Agreement, any Related Agreement or any other agreement delivered herewith, and
which breach, if capable of being cured, has not been cured within ten (10) days
after notice of such breach has been given by the Lead Investor to the Seller.

The Seller and the Purchasers have expressly negotiated this Section 7.4, and
have agreed that in light of the circumstances existing at the time of execution
of this Agreement, the liquidated damages expressed herein represent a
reasonable estimate of the harm likely to be suffered by the Purchasers upon the
occurrence of a Breach Event.

 

25



--------------------------------------------------------------------------------

ARTICLE VIII – MISCELLANEOUS

8.1 Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurances as may be reasonably requested by any other
party to better evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement, and further agrees to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, all things necessary, proper
or advisable under applicable law to consummate and make effective the
transactions contemplated hereby, to obtain all necessary waivers, consents and
approvals, to effect all necessary registrations and filings, and to remove any
injunctions or other impediments or delays, legal or otherwise, in order to
consummate and make effective the transactions contemplated by this Agreement
for the purpose of securing to the parties hereto the benefits contemplated by
this Agreement.

8.2 Fees and Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith, except that the Seller shall pay to Sigma Capital
Advisors, LLC (“Sigma”) a non-refundable sum equal to $20,000 as and for legal
and due diligence expenses incurred in connection herewith. Seller shall also
pay to Sigma a monitoring and advisory fee of $75,000 and shall issue to Sigma
Capital Advisors, LLC warrants to purchase 75,000 shares of Common Stock in the
same form as the Warrants, which amount may be withheld from the Purchase Price
of the applicable Purchaser at Closing and paid directly to Sigma. The Seller
shall pay all fees and expenses of any placement agents, finders and escrow
agents in connection with the transactions contemplated by this Agreement
pursuant to a separate agreement between such parties.

8.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (New York City time) on a business
day, (b) the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a business day or later than 5:00 p.m. (New
York City time) on any business day, (c) the business day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service such as
Federal Express, or (d) actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

If to the Purchasers at each Purchaser’s address set forth under its name on
Schedule 1 attached hereto, or with respect to the Seller, addressed to:

 

  Avatech Solutions, Inc.     10715 Red Run Blvd., Suite 101     Owings Mills,
MD 21117     Attention: Chief Executive Officer     Facsimile No.:
(410) 753-1591  

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to any Purchaser shall be sent to the
addresses, if any, listed on Schedule 1 attached hereto.

 

26



--------------------------------------------------------------------------------

Unless otherwise stated above, such communications shall be effective when they
are received by the addressee thereof in conformity with this Section. Any party
may change its address for such communications by giving notice thereof to the
other parties in conformity with this Section.

8.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
enforced in accordance with the laws of the State of New York without reference
to the conflicts of laws principles thereof.

8.5 Jurisdiction and Venue. This Agreement shall be subject to the exclusive
jurisdiction of the Federal District Court, Southern District of New York and if
such court does not have proper jurisdiction, the State Courts of New York
County, New York. The parties to this Agreement agree that any breach of any
term or condition of this Agreement shall be deemed to be a breach occurring in
the State of New York by virtue of a failure to perform an act required to be
performed in the State of New York and irrevocably and expressly agree to submit
to the jurisdiction of the Federal District Court, Southern District of New York
and if such court does not have proper jurisdiction, the State Courts of New
York County, New York for the purpose of resolving any disputes among the
parties relating to this Agreement or the transactions contemplated hereby. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement, or any judgment
entered by any court in respect hereof brought in New York County, New York, and
further irrevocably waive any claim that any suit, action or proceeding brought
in Federal District Court, Southern District of New York and if such court does
not have proper jurisdiction, the State Courts of New York County, New York has
been brought in an inconvenient forum. Each of the parties hereto consents to
process being served in any such suit, action or proceeding, by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 8.5 shall affect
or limit any right to serve process in any other manner permitted by law.

8.6 Successors and Assigns. This Agreement is personal to each of the parties
and may not be assigned without the written consent of the other parties;
provided, however, that any of the Purchasers shall be permitted to assign this
Agreement to any Person to whom it assigns or transfers securities issued or
issuable pursuant to this Agreement. Any assignee must be an “accredited
investor” as defined in Rule 501(a) promulgated under the Securities Act.

8.7 Severability. If any provision of this Agreement, or the application
thereof, shall for any reason or to any extent be invalid or unenforceable, the
remainder of this Agreement and application of such provision to other persons
or circumstances shall continue in full force and effect and in no way be
affected, impaired or invalidated.

8.8 Entire Agreement. This Agreement and the other agreements and instruments
referenced herein constitute the entire understanding and agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings.

 

27



--------------------------------------------------------------------------------

8.9 Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby or by law, or in equity on such
party, and the exercise of any one remedy shall not preclude the exercise of any
other.

8.10 Amendment and Waivers. Subject to Section 5.12, any term or provision of
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a writing signed by the Seller and the
Lead Investor, and such waiver or amendment, as the case may be, shall be
binding upon all Purchasers. The waiver by a party of any breach hereof or
default in the performance hereof shall not be deemed to constitute a waiver of
any other default or any succeeding breach or default. This Agreement may not be
amended or supplemented by any party hereto except pursuant to a written
amendment executed by the Seller and the Lead Investor. No amendment shall be
effected to impact a holder of Shares in a disproportionately adverse fashion
without the consent of such individual holder of Shares.

8.11. Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Seller and the other Purchasers, by written notice to
the Seller, if the Closing has not been consummated on or before January     ,
2007; provided, however, that no such termination will affect the right of any
party to sue for any breach by the other party (or parties).

8.12 No Waiver. The failure of any party to enforce any of the provisions hereof
shall not be construed to be a waiver of the right of such party thereafter to
enforce such provisions.

8.13 Construction of Agreement; Knowledge. For purposes of this Agreement, the
term “knowledge,” when used in reference to a corporation means the knowledge of
the directors and executive officers of such corporation (including, if
applicable, any person designated as a chief scientific, medical or technical
officer) assuming such persons shall have made inquiry that is customary and
appropriate under the circumstances to which reference is made, and when used in
reference to an individual means the knowledge of such individual assuming the
individual shall have made inquiry that is customary and appropriate under the
circumstances to which reference is made.

8.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original as against any party whose signature appears
thereon and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as signatories. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

8.15 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

 

28



--------------------------------------------------------------------------------

8.16 Waiver of Trial by Jury. THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

[Signature Page Follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

SELLER:

 

AVATECH SOLUTIONS, INC. By:  

 

Name:   Title:  

PURCHASERS:

 

SIGMA OPPORTUNITY FUND, LLC By:  

SIGMA CAPITAL ADVISORS, LLC,

as managing member

  By:  

 

    Thom Waye, Manager

 

Garnett Y. Clark, Jr.

 

Robert Post

 

George Davis

[Avatech Solutions, Inc Common Stock and Warrant Purchase Agreement Signature
Page]



--------------------------------------------------------------------------------

Schedule 1 to Common Stock and Warrant Purchase Agreement dated as of
January 29, 2007

Purchasers and Shares of Common Stock and Warrants

 

Name, Address, Fax Number and

Email of Purchaser

   Copies of Notices to   Shares of
Common
Stock
Purchased    Common Stock
Underlying
Warrants    Purchase Price

Sigma Opportunity Fund, LLC

C/O Sigma Capital Advisors, LLC

Attn: Thom Waye, Manager

800 Third Avenue, Suite 1701

New York, NY 10022

Fax: 212-937-3558

Email: thomw@sigmacp.com

   Kevin Waite, Esq.
Moomjian, Waite, Wactlar &
Coleman, LLP
100 Jericho Quadrangle, Suite 225
Jericho, New York 11753
Fax: (516) 937-5050
Email: kwaite@mwwcllp.com   986,518    591,911    $ 1,500,000

Garnett Y. Clark, Jr.

C/O Avatech Solutions, Inc.

10715 Red Run Boulevard, Suite 101

Owings Mills, Maryland 21117

     16,442    9,865    $ 25,000

Robert Post

C/O Avatech Solutions, Inc.

10715 Red Run Boulevard, Suite 101

Owings Mills, Maryland 21117

     16,442    9,865    $ 25,000

George Davis

C/O Avatech Solutions, Inc.

10715 Red Run Boulevard, Suite 101

Owings Mills, Maryland 21117

     65,768    39,461    $ 100,000                   

Totals:

     1,085,170    651,102    $ 1,650,000                   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMON STOCK PURCHASE WARRANT

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD,
ASSIGNED OR TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SAID ACT IS NOT
REQUIRED.

THIS WARRANT DOES NOT REQUIRE PHYSICAL SURRENDER OF THE WARRANT IN THE EVENT OF
A PARTIAL EXERCISE. AS A RESULT, FOLLOWING ANY EXERCISE OF ANY PORTION OF THIS
WARRANT, THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT MAY BE
EXERCISED MAY BE LESS THAN THE NUMBER OF SHARES SET FORTH BELOW.

Issuance Date: January     , 2007

Warrant No. 07-01

COMMON STOCK PURCHASE WARRANT

To Purchase              Shares of Common Stock of AVATECH SOLUTIONS, INC.

THIS IS TO CERTIFY THAT Sigma Opportunity Fund, LLC, or registered assigns (the
“Holder”), is entitled, during the Exercise Period (as hereinafter defined), to
purchase from Avatech Solutions, Inc., a Delaware corporation (the “Company”),
the Warrant Stock (as hereinafter defined and subject to adjustment as provided
herein), in whole or in part, at a per share price equal to the Current Warrant
Price, all on and subject to the terms and conditions hereinafter set forth.

1. Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. With respect to a Holder of Warrants, any investment
fund or managed account that is managed on a discretionary basis by the same
investment manager as such Holder will be deemed to be an Affiliate of such
Holder.

“Appraised Value” means, in respect of any share of Common Stock on any date
herein specified, the fair saleable value of such share of Common Stock
(determined without giving effect to the discount for (i) a minority interest or
(ii) any lack of liquidity of the Common Stock or to the fact that the Company
may have no class of equity registered under the Exchange Act) as of the last
day of the most recent fiscal month ending prior to such date specified, based
on the value of the Company on a fully-diluted basis, as determined by a
nationally recognized investment banking firm selected by the Company’s Board of
Directors and having no prior relationship with the Company.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.



--------------------------------------------------------------------------------

“Change of Control” means the (i) acquisition by an individual or legal entity
or group (as set forth in Section 13(d) of the Exchange Act) of more than
one-half of the voting rights or equity interests in the Company; or (ii) sale,
conveyance, or other disposition of all or substantially all of the assets,
property or business of the Company or the merger into or consolidation with any
other corporation (other than a wholly owned subsidiary corporation) or
effectuation of any transaction or series of related transactions where holders
of the Company’s voting securities prior to such transaction or series of
transactions fail to continue to hold at least 50% of the voting power of the
Company (or, if other than the Company, the successor or acquiring entity)
immediately following such transaction.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

“Common Stock” means (except where the context otherwise indicates) the Common
Stock, $0.01 par value per share, of the Company, and any capital stock into
which such Common Stock may thereafter be changed or converted, and shall also
include (i) capital stock of the Company of any other class (regardless of how
denominated) issued to the holders of shares of Common Stock upon any
reclassification thereof which is also not preferred as to dividends or assets
on liquidation over any other class of stock of the Company and which is not
subject to redemption and (ii) shares of common stock of any successor or
acquiring corporation received by or distributed to the holders of Common Stock
of the Company in the circumstances contemplated by Section 4.5.

“Common Stock Purchase Agreement” means that certain Common Stock and Warrant
Purchase Agreement dated as of January     , 2007 among the Company and the
other parties named therein, pursuant to which this Warrant was originally
issued.

“Current Market Price” means, in respect of any share of Common Stock on any
date herein specified,

(1) if there shall not then be a public market for the Common Stock, the higher
of

(a) the book value per share of Common Stock at such date, and

(b) the Appraised Value per share of Common Stock at such date,

or

(2) if there shall then be a public market for the Common Stock, the average of
the daily market prices for the five (5) consecutive Trading Days immediately
before such date. The daily market price for each such Trading Day shall be
(i) the closing bid price on such day on the principal stock exchange on which
such Common Stock is then listed or admitted to trading, or quoted, as
applicable, (ii) if no sale takes place on such day on any such exchange, the
last reported closing bid price on such day as officially quoted on any such
exchange, (iii) if the Common Stock is not then listed or admitted to trading on
any stock exchange, the last reported closing bid price on such day in the
over-the-counter market, as furnished by the National Association of Securities
Dealers Automatic Quotation System or the National Quotation Bureau, Inc.,
(iv) if neither such corporation at the time is engaged in the business of
reporting such prices, as furnished by any similar firm then engaged in such
business, or (v) if there is no such firm, as furnished by any member of the
NASD selected mutually by the holder of this Warrant and the Company or, if they
cannot agree upon such selection, as selected by two such members of the NASD,
one of which shall be selected by holder of this Warrant and one of which shall
be selected by the Company.



--------------------------------------------------------------------------------

“Current Warrant Price” means, in respect of a share of Common Stock at any date
herein specified, the price at which a share of Common Stock may be purchased
pursuant to this Warrant on such date. Unless and until the Current Warrant
Price is adjusted pursuant to the terms herein, the initial Current Warrant
Price shall be $1.5205 per share of Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

“Exercise Period” means the period during which this Warrant is exercisable
pursuant to Section 2.1.

“Expiration Date” means the fourth (4th) anniversary of the date of issuance
hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as from time to time in effect.

“NASD” means the National Association of Securities Dealers, Inc., or any
successor corporation thereto.

“Other Property” has the meaning set forth in Section 4.5.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, incorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

“Restricted Common Stock” means shares of Common Stock which are, or which upon
their issuance upon the exercise of any Warrant would be required to be,
evidenced by a certificate bearing the restrictive legend set forth in
Section 3.2.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

“Trading Day” means any day on which the primary market on which shares of
Common Stock are listed is open for trading.

“Transfer” means any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.

“Warrants” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.

“Warrant Price” means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
multiplied by (ii) the Current Warrant Price.

“Warrant Stock” means the 591,911 shares of Common Stock to be purchased upon
the exercise hereof, subject to adjustment as provided herein.



--------------------------------------------------------------------------------

2. Exercise of Warrant.

2.1. Manner of Exercise. From and after the date of issuance hereof and until
5:00 P.M., New York time, on the Expiration Date (the “Exercise Period”), the
Holder may exercise this Warrant, on any Business Day, for all or any part of
the number of shares of Warrant Stock purchasable hereunder.

In order to exercise this Warrant, in whole or in part, the Holder shall deliver
to the Company at its principal office or at the office or agency designated by
the Company pursuant to Section 12, (i) a written notice of Holder’s election to
exercise this Warrant, which notice shall specify the number of shares of
Warrant Stock to be purchased, (ii) payment of the Warrant Price as provided
herein, and (iii) upon exercise of this Warrant in full, this Warrant. Such
notice shall be substantially in the form of the subscription form appearing at
the end of this Warrant as Exhibit A, duly executed by the Holder or its agent
or attorney. Upon receipt thereof, the Company shall, as promptly as
practicable, and in any event within three Business Days thereafter,
electronically transmit the Common Stock issuable upon exercise hereof to the
Holder, by crediting the account of the Holder’s prime broker with Depository
Trust Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”)
system using the Fast Automated Securities Transfer (“FAST”) program. The
parties agree to coordinate with DTC to accomplish this objective. In lieu of
such electronic delivery through DWAC, the Company shall, to the extent
requested by the Holder or required by law, execute or cause to be executed and
deliver or cause to be delivered to the Holder a certificate or certificates
representing the aggregate number of full shares of Warrant Stock issuable upon
exercise hereof. The time periods for delivery of physical certificates
evidencing the Warrant Shares are the same as those described above. Any stock
certificate or certificates so delivered shall be, to the extent possible, in
such denomination or denominations as the Holder shall request in the notice and
shall be registered in the name of the Holder or such other name as shall be
designated in the notice. This Warrant shall be deemed to have been exercised
and such certificate or certificates shall be deemed to have been issued, and
the Holder or any other Person so designated to be named therein shall be deemed
to have become a Holder of record of such shares for all purposes, as of the
date when the notice to exercise is received by the Company as described above.
If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Stock,
if not effected using book entry as described below, deliver to the Holder a new
Warrant evidencing the rights of the Holder to purchase the unpurchased shares
of Common Stock called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant, or at the request of the Holder,
appropriate notation may be made on this Warrant and the same returned to the
Holder.

Payment of the Warrant Price may be made at the option of the Holder by:
(i) certified or official bank check payable to the order of the Company,
(ii) wire transfer to the account of the Company or (iii) the surrender and
cancellation of a portion of shares of Common Stock then held by the Holder or
issuable upon such exercise of this Warrant, which shall be valued and credited
toward the total Warrant Price due the Company for the exercise of the Warrant
based upon the Current Market Price of the Common Stock. All shares of Common
Stock issuable upon the exercise of this Warrant pursuant to the terms hereof
shall be validly issued and, upon payment of the Warrant Price, shall be fully
paid and nonassessable and not subject to any preemptive rights.

Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
exercise of any portion of this Warrant in accordance with the terms hereof, the
warrantholder shall not be required to physically surrender this Warrant to the
Company unless such holder is purchasing the full amount of Warrant Shares
represented by this Warrant. The warrantholder and the Company shall maintain
records showing the number of Warrant Shares so purchased hereunder and the
dates of such purchases or shall use such other method,



--------------------------------------------------------------------------------

reasonably satisfactory to the warrantholder and the Company, so as not to
require physical surrender of this Warrant upon each such exercise. In
connection therewith a form of ledger to maintain a record of such transactions
is attached hereto. The warrantholder and any assignee, by acceptance of this
Warrant or a new Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following exercise of any portion of this Warrant,
the number of Warrant Shares which may be purchased upon exercise of this
Warrant may be less than the number of Warrant Shares set forth on the face
hereof.

2.2. Fractional Shares. The Company shall not be required to issue a fractional
share of Common Stock upon exercise of any Warrant. As to any fraction of a
share which the Holder of one or more Warrants, the rights under which are
exercised in the same transaction, would otherwise be entitled to purchase upon
such exercise, the Company shall pay an amount in cash equal to the Current
Market Price per share of Common Stock on the date of exercise multiplied by
such fraction.

2.3. Continued Validity. A Holder of shares of Common Stock issued upon the
exercise of this Warrant, in whole or in part (other than a Holder who acquires
such shares after the same have been publicly sold pursuant to a Registration
Statement under the Securities Act or sold pursuant to Rule 144 thereunder),
shall continue to be entitled with respect to such shares to all rights to which
it would have been entitled as the Holder under Sections 10 and 13 of this
Warrant.

2.4. Restrictions on Exercise Amount. In the event the Company is prohibited
from issuing shares of Warrant Stock as a result of any restrictions or
prohibitions under applicable law or the rules or regulations of any stock
exchange, interdealer quotation system or other self-regulatory organization,
the Company shall as soon as practicable seek the approval of its stockholders
and take such other action to authorize the issuance of the full number of
shares of Common Stock issuable upon full exercise of this Warrant but in any
event the Board of Directors shall call a special meeting of the stockholders of
the Company in the manner set forth in the By-laws of the Company to be held
within ninety (90) days following the inception of such occurrence, which
inception shall occur at such time as the Company is not able to honor the full
exercise of all outstanding Warrants due to such law, rule or regulation,
whether or not any such conversion or exercise is actually attempted.

3. Transfer, Division and Combination.

3.1. Transfer. The Warrants and the Warrant Stock shall be freely transferable,
subject to compliance with all applicable laws, including, but not limited to
the Securities Act. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant or the resale of the Warrant Stock,
this Warrant or the Warrant Stock, as applicable, shall not be registered under
the Securities Act, the Company may require, as a condition of allowing such
transfer (i) that the Holder or transferee of this Warrant or the Warrant Stock
as the case may be, furnish to the Company a written opinion of counsel that is
reasonably acceptable to the Company to the effect that such transfer may be
made without registration under the Securities Act, (ii) that the Holder or
transferee execute and deliver to the Company an investment letter in form and
substance reasonably acceptable to the Company, and (iii) that the transferee be
an “accredited investor” as defined in Rule 501(a) promulgated under the
Securities Act. Transfer of this Warrant and all rights hereunder, in whole or
in part, in accordance with the foregoing provisions, shall be registered on the
books of the Company to be maintained for such purpose, upon surrender of this
Warrant at the principal office of the Company referred to in Section 2.1 or the
office or agency designated by the Company pursuant to Section 12, together with
a written assignment of this Warrant substantially in the form of Exhibit B
hereto duly executed by the Holder or its agent or attorney and funds sufficient
to pay any transfer taxes payable upon the making of such transfer. Upon such
surrender and, if required, such payment, the Company shall execute



--------------------------------------------------------------------------------

and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant not
so assigned, and this Warrant shall promptly be cancelled. Following a transfer
that complies with the requirements of this Section 3.1, the Warrant may be
exercised by a new Holder for the purchase of shares of Common Stock regardless
of whether the Company issued or registered a new Warrant on the books of the
Company. In connection with any transfer of this Warrant after the Registration
Statement (as defined in the Investor Rights Agreement) is declared effective
under the Securities Act, the Holder or transferee of this Warrant shall
reimburse the Company for its reasonable out of pocket costs in connection with
such transfer (including without limitation the reasonable attorneys fees for
preparing and filing a prospectus supplement with the SEC and/or delivering an
updated opinion letter to the Seller’s transfer agent).

3.2. Restrictive Legends. Each certificate for Warrant Stock initially issued
upon the exercise of this Warrant, and each certificate for Warrant Stock issued
to any subsequent transferee of any such certificate, unless, in each case, such
Warrant Stock is registered under the Securities Act or is eligible for resale
without registration pursuant to Rule 144(k) under the Securities Act, shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED OR
TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SAID ACT IS NOT REQUIRED.”

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR RIGHTS
AGREEMENT DATED AS OF JANUARY ___, 2007, AS AMENDED FROM TIME TO TIME, AMONG THE
COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

3.3. Division and Combination; Expenses; Books. This Warrant may be divided or
combined with other Warrants upon presentation hereof at the aforesaid office or
agency of the Company, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney. Subject to compliance with Section 3.1 as to any transfer
which may be involved in such division or combination, the Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice. The Company shall
prepare, issue and deliver at its own expense the new Warrant or Warrants under
this Section 3. The Company agrees to maintain, at its aforesaid office or
agency, books for the registration and the registration of transfer of the
Warrants.

4. Adjustments. The number of shares of Common Stock for which this Warrant is
exercisable, and the price at which such shares may be purchased upon exercise
of this Warrant, shall be subject to adjustment from time to time as set forth
in this Section 4. The Company shall give the Holder notice of any event
described below which requires an adjustment pursuant to this Section 4 in
accordance with Sections 5.1 and 5.2.



--------------------------------------------------------------------------------

4.1. Stock Dividends, Subdivisions and Combinations. If at any time while this
Warrant is outstanding the Company shall:

(i) declare a dividend or make a distribution on its outstanding shares of
Common Stock in shares of Common Stock,

(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or

(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, then:

(1) the number of shares of Common Stock acquirable upon exercise of this
Warrant immediately after the occurrence of any such event shall be adjusted to
equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock that would have been acquirable under this
Warrant immediately prior to the record date for such dividend or distribution
or the effective date of such subdivision or combination would own or be
entitled to receive after such record date or the effective date of such
subdivision or combination, as applicable, and

(2) the Current Warrant Price shall be adjusted to equal:

(A) the Current Warrant Price in effect at the time of the record date for such
dividend or distribution or of the effective date of such subdivision or
combination, multiplied by the number of shares of Common Stock into which this
Warrant is exercisable immediately prior to the adjustment, divided by

(B) the number of shares of Common Stock into which this Warrant is exercisable
immediately after such adjustment.

Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clauses (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

4.2. Certain Other Distributions. If at any time while this Warrant is
outstanding the Company shall cause the holders of its Common Stock to be
entitled to receive any dividend or other distribution of:

(i) cash,

(ii) any evidences of its indebtedness, any shares of stock of any class or any
other securities or property or assets of any nature whatsoever (other than cash
or additional shares of Common Stock as provided in Section 4.1 hereof), or

(iii) any warrants or other rights to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property or assets of any nature whatsoever, then:

(1) the number of shares of Common Stock acquirable upon exercise of this
Warrant shall be adjusted to equal the product of the number of shares of Common
Stock acquirable upon exercise of



--------------------------------------------------------------------------------

this Warrant immediately prior to the record date for such dividend or
distribution, multiplied by a fraction (x) the numerator of which shall be the
Current Warrant Price per share of Common Stock at the date of taking such
record and (y) the denominator of which shall be such Current Warrant Price
minus the amount allocable to one share of Common Stock of any such cash so
distributable and of the fair value (as determined in good faith by the Board of
Directors of the Company) of any and all such evidences of indebtedness, shares
of stock, other securities or property or warrants or other subscription or
purchase rights so distributable; and

(2) the Current Warrant Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution
shall be adjusted to equal (x) the Current Warrant Price multiplied by the
number of shares of Common Stock acquirable upon exercise of this Warrant
immediately prior to the adjustment, divided by (y) the number of shares of
Common Stock acquirable upon exercise of this Warrant immediately after such
adjustment. A reclassification of the Common Stock (other than a change in par
value, or from par value to no par value or from no par value to par value) into
shares of Common Stock and shares of any other class of stock shall be deemed a
distribution by the Company to the holders of its Common Stock of such shares of
such other class of stock within the meaning of this Section 4.2 and, if the
outstanding shares of Common Stock shall be changed into a larger or smaller
number of shares of Common Stock as a part of such reclassification, such change
shall be deemed a subdivision or combination, as the case may be, of the
outstanding shares of Common Stock within the meaning of Section 4.1.

4.3. Securities Issuances. In the event that the Company or any of its
subsidiaries (A) issues or sells any Common Stock or convertible securities,
warrants, options or other rights to subscribe for or to purchase or exchange
for, shares of Common Stock (“Convertible Securities”) or (B) directly or
indirectly effectively reduces the conversion, exercise or exchange price for
any Convertible Securities which are currently outstanding, at or to an
effective Per Share Selling Price (as defined below) which is less than the
greater of (I) the closing sale price per share of the Common Stock on the
principal market on which the Common Stock is traded the Trading Day next
preceding such issue or sale or, in the case of issuances to holders of its
Common Stock, the date fixed for the determination of stockholders entitled to
receive such warrants, rights, or options (“Fair Market Price”), or (II) the
Current Warrant Price, then in each such case the Current Warrant Price in
effect immediately prior to such issue or sale or record date, as applicable,
shall be automatically reduced effective concurrently with such issue or sale to
an amount determined by multiplying the Current Warrant Price then in effect by
a fraction, (x) the numerator of which shall be the sum of (1) the number of
shares of Common Stock outstanding immediately prior to such issue or sale, plus
(2) the number of shares of Common Stock which the aggregate consideration
received by the Company for such additional shares would purchase at such Fair
Market Price or Current Warrant Price, as the case may be, and (y) the
denominator of which shall be the number of shares of Common Stock of the
Company outstanding immediately after such issue or sale. The foregoing
provision shall not apply to any issuances or sales of Common Stock or
Convertible Securities (i) pursuant to any Convertible Securities currently
outstanding on the date hereof in accordance with the terms of such Convertible
Securities in effect on the date hereof, or (ii) to any officer, director or
employee of the Company pursuant to a bona fide option or equity incentive plan
duly adopted by the Company. The Company shall give to the Warrantholder written
notice of any such sale of Common Stock within 24 hours of the closing of any
such sale and shall within such 24 hour period issue a press release announcing
such sale if such sale is a material event for, or otherwise material to, the
Company.

For the purposes of the foregoing adjustments, in the case of the issuance of
any Convertible Securities, the maximum number of shares of Common Stock
issuable upon exercise, exchange or conversion of such Convertible Securities
shall be deemed to be outstanding, provided that no further adjustment shall be
made



--------------------------------------------------------------------------------

upon the actual issuance of Common Stock upon exercise, exchange or conversion
of such Convertible Securities, and provided further that to the extent such
Convertible Securities expire or terminate unconverted or unexercised, then at
such time the Current Warrant Price shall be readjusted as if such portion of
such Convertible Securities had not been issued.

For purposes of this Section 4.3, if an event occurs that triggers more than one
of the above adjustment provisions, then only one adjustment shall be made and
the calculation method which yields the greatest downward adjustment in the
Current Warrant Price shall be used.

“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company. In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price. A sale of shares of Common
Stock shall include the sale or issuance of Convertible Securities, and in such
circumstances the Per Share Selling Price of the Common Stock covered thereby
shall also include the exercise, exchange or conversion price thereof (in
addition to the consideration received by the Company upon such sale or issuance
less the fee amount as provided above). In case of any such security issued in a
transaction in which the purchase price or the conversion, exchange or exercise
price is directly or indirectly subject to adjustment or reset based on a future
date, future trading prices of the Common Stock, specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock, or otherwise (but excluding standard stock split anti-dilution
provisions or weighted-average anti-dilution provisions similar to that set
forth herein, provided that any actual reduction of such price under any such
security pursuant to such weighted-average anti-dilution provision shall be
included and cause an adjustment hereunder), the Per Share Selling Price shall
be deemed to be the lowest conversion, exchange, exercise or reset price at
which such securities are converted, exchanged, exercised or reset or might have
been converted, exchanged, exercised or reset, or the lowest adjustment, as the
case may be, over the life of such securities. If shares are issued for a
consideration other than cash, the Per Share Selling Price shall be the fair
value of such consideration as determined in good faith by independent certified
public accountants mutually acceptable to the Company and the Holder. In the
event the Company directly or indirectly effectively reduces the conversion,
exercise or exchange price for any Convertible Securities which are currently
outstanding, then the Per Share Selling Price shall equal such effectively
reduced conversion, exercise or exchange price.

4.4. Other Provisions Applicable to Adjustments. The following provisions shall
be applicable to the making of adjustments of the number of shares of Common
Stock into which this Warrant is exercisable and the Current Warrant Price
provided for in Section 4:

(a) When Adjustments to Be Made. The adjustments required by Section 4 shall be
made whenever and as often as any specified event requiring an adjustment shall
occur, except that any that would otherwise be required may be postponed (except
in the case of a subdivision or combination of shares of the Common Stock, as
provided for in Section 4.1) up to, but not beyond the date of exercise if such
adjustment either by itself or with other adjustments not previously made adds
or subtracts less than 1% of the shares of Common Stock into which this Warrant
is exercisable immediately prior to the making of such adjustment. Any
adjustment representing a change of less than such minimum amount (except as
aforesaid) which is postponed shall be carried forward and made as soon as such
adjustment, together with other adjustments required by this Section 4 and not
previously made, would result in a minimum adjustment or on the date of
exercise. For the purpose of any adjustment, any specified event shall be deemed
to have occurred at the close of business on the date of its occurrence.



--------------------------------------------------------------------------------

(b) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.

(c) When Adjustment Not Required. If the Company undertakes a transaction
contemplated under this Section 4 and as a result takes a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights or other benefits contemplated
under this Section 4 and shall, thereafter and before the distribution to
stockholders thereof, legally abandon its plan to pay or deliver such dividend,
distribution, subscription or purchase rights or other benefits contemplated
under this Section 4, then thereafter no adjustment shall be required by reason
of the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.

(d) Escrow of Stock. If after any property becomes distributable pursuant to
Section 4 by reason of the taking of any record of the holders of Common Stock,
but prior to the occurrence of the event for which such record is taken, a
holder of this Warrant exercises the Warrant during such time, then such holder
shall continue to be entitled to receive any shares of Common Stock issuable
upon exercise hereunder by reason of such adjustment and such shares or other
property shall be held in escrow for the holder of this Warrant by the Company
to be issued to holder of this Warrant upon and to the extent that the event
actually takes place. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be canceled by the Company and
escrowed property returned to the Company.

4.5. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets.

(a) If there shall occur a Change of Control and, pursuant to the terms of such
Change of Control, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder of this Warrant shall
have the right thereafter to receive, upon the exercise of the Warrant, the
number of shares of common stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and the Other Property
receivable upon or as a result of such Change of Control by a holder of the
number of shares of Common Stock into which this Warrant is exercisable
immediately prior to such event.

(b) In case of any such Change of Control described in Section 4.5(a) above, the
resulting, successor or acquiring entity (if other than the Company) and, if an
entity different from the successor or acquiring entity, the entity whose
capital stock or assets the holders of the Common Stock are entitled to receive
as a result of such Change of Control, shall expressly assume the due and
punctual observance and performance of each and every covenant and condition
contained in this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined by resolution of the Board of Directors of
the Company) in order to provide for adjustments of shares of the Common Stock
into which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in Section 4. For purposes of
Section 4, common stock of the successor or acquiring corporation shall include
stock of such corporation of any class which is not preferred as to dividends or
assets on liquidation over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 4 shall similarly apply to successive Change of Control
transactions.



--------------------------------------------------------------------------------

4.6. Other Action Affecting Common Stock. In case at any time or from time to
time the Company shall take any action in respect of its Common Stock, other
than the payment of dividends permitted by Section 4 or any other action
described in Section 4, then, unless such action will not have a materially
adverse effect upon the rights of the holder of this Warrant, the number of
shares of Common Stock or other stock into which this Warrant is exercisable
and/or the purchase price thereof shall be adjusted in such manner as may be
equitable in the circumstances.

4.7. Certain Limitations. Notwithstanding anything herein to the contrary, the
Company agrees not to enter into any transaction which, by reason of any
adjustment hereunder, would cause the Current Warrant Price to be less than the
par value per share of Common Stock.

4.8. Stock Transfer Taxes. The issue of stock certificates upon exercise of this
Warrant shall be made without charge to the holder for any tax in respect of
such issue. The Company shall not, however, be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of
shares in any name other than that of the holder of this Warrant, and the
Company shall not be required to issue or deliver any such stock certificate
unless and until the person or persons requesting the issue thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

5. Notices to Warrant Holders.

5.1. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Current Warrant Price, the Company, at its expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to the Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request at any time of the Holder of this Warrant, furnish or cause to
be furnished to such Holder a like certificate setting forth (i) such
adjustments and readjustments, (ii) the Current Warrant Price at the time in
effect and (iii) the number of shares of Common Stock and the amount, if any, or
other property which at the time would be received upon the exercise of Warrants
owned by such Holder.

5.2. Notice of Corporate Action. If at any time:

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend (other than a cash dividend
payable out of earnings or earned surplus legally available for the payment of
dividends under the laws of the jurisdiction of incorporation of the Company) or
other distribution, or any right to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right, or

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation,

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company, or



--------------------------------------------------------------------------------

(d) the Company shall cause the holders of its Common Stock to be entitled to
receive (i) any dividend or other distribution of cash, (ii) any evidences of
its indebtedness, or (iii) any shares of stock of any class or any other
securities or property or assets of any nature whatsoever (other than cash or
additional shares of Common Stock as provided in Section 4.1 hereof); or
(iv) any warrants or other rights to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property or assets of any nature whatsoever;

then, in any one or more of such cases, the Company shall give to the Holder
(i) at least 20 days’ prior written notice of the date on which a record date
shall be selected for such dividend, distribution or right or for determining
rights to vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, and (ii) in the case of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, at least 20 days’ prior written notice of the date when the same shall take
place. Such notice in accordance with the foregoing clause also shall specify
(i) the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to the
Holder at the last address of the Holder appearing on the books of the Company
and delivered in accordance with Section 15.2.

5.3. No Rights as Stockholder. This Warrant does not entitle the Holder to any
voting or other rights as a stockholder of the Company prior to exercise and
payment for the Warrant Price in accordance with the terms hereof.

6. No Impairment. The Company shall not by any action, including, without
limitation, amending its articles of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, (b) take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant, and (c) use its best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant. Upon the request of the
Holder, the Company will at any time during the period this Warrant is
outstanding acknowledge in writing, in form satisfactory to the Holder, the
continuing validity of this Warrant and the obligations of the Company
hereunder.

7. Reservation and Authorization of Common Stock; Registration With Approval of
Any Governmental Authority. From and after the date of issuance hereof, the
Company shall at all times reserve and keep available for issue upon the
exercise of Warrants such number of its authorized but unissued shares of Common
Stock as will be sufficient to permit the exercise in full of all outstanding
Warrants. All shares of



--------------------------------------------------------------------------------

Common Stock which shall be so issuable, when issued upon exercise of any
Warrant and payment therefor in accordance with the terms of such Warrant, shall
be duly and validly issued and fully paid and nonassessable, and not subject to
preemptive rights. Before taking any action which would cause an adjustment
reducing the Current Warrant Price below the then par value, if any, of the
shares of Common Stock issuable upon exercise of the Warrants, the Company shall
take any corporate action which may be necessary in order that the Company may
validly and legally issue fully paid and non-assessable shares of such Common
Stock at such adjusted Current Warrant Price. Before taking any action which
would result in an adjustment in the number of shares of Common Stock for which
this Warrant is exercisable or in the Current Warrant Price, the Company shall
obtain all such authorizations or exemptions thereof, or consents thereto, as
may be necessary from any public regulatory body or bodies having jurisdiction
thereof. If any shares of Common Stock required to be reserved for issuance upon
exercise of Warrants require registration or qualification with any governmental
authority under any federal or state law before such shares may be so issued
(other than as a result of a prior or contemplated distribution by the Holder of
this Warrant), the Company will in good faith and as expeditiously as possible
and at its expense endeavor to cause such shares to be duly registered.

8. Taking of Record; Stock and Warrant Transfer Books. In the case of all
dividends or other distributions by the Company to the holders of its Common
Stock with respect to which any provision of Section 4 refers to the taking of a
record of such holders, the Company will in each such case take such a record
and will take such record as of the close of business on a Business Day. The
Company will not at any time, except upon dissolution, liquidation or winding up
of the Company, close its stock transfer books or Warrant transfer books so as
to result in preventing or delaying the exercise or transfer of any Warrant.

9. Registration Rights. The resale of the Warrant Stock shall be registered in
accordance with the terms and conditions contained in that certain Investor
Rights Agreement dated of even date hereof, among the Holder, the Company and
the other parties named therein (the “Investor Rights Agreement”). The Holder
acknowledges that pursuant to the Investor Rights Agreement, the Company has the
right to request that the Holder furnish information regarding such Holder and
the distribution of the Warrant Stock as is required by law or the Commission to
be disclosed in the Registration Statement (as such term is defined in the
Investor Rights Agreement), and the Company may exclude from such registration
the shares of Warrant Stock acquirable hereunder if Holder fails to furnish such
information within a reasonable time prior to the filing of each Registration
Statement, supplemented prospectus included therein and/or amended Registration
Statement.

10. Supplying Information. Upon any default by the Company of its obligations
hereunder or under the Investor Rights Agreement, the Company shall cooperate
with the Holder in supplying such information as may be reasonably necessary for
such Holder to complete and file any information reporting forms presently or
hereafter required by the Commission as a condition to the availability of an
exemption from the Securities Act for the sale of any Warrant or Restricted
Common Stock.

11. Loss or Mutilation. Upon receipt by the Company from the Holder of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of this Warrant and indemnity or security reasonably
satisfactory to it and reimbursement to the Company of all reasonable expenses
incidental thereto and in case of mutilation upon surrender and cancellation
hereof, the Company will execute and deliver in lieu hereof a new Warrant of
like tenor to the Holder; provided, however, that in the case of mutilation, no
indemnity shall be required if this Warrant in identifiable form is surrendered
to the Company for cancellation.

12. Office of the Company. As long as any of the Warrants remain outstanding,
the Company shall



--------------------------------------------------------------------------------

maintain an office or agency (which may be the principal executive offices of
the Company) where the Warrants may be presented for exercise, registration of
transfer, division or combination as provided in this Warrant.

13. Financial and Business Information.

13.1. Quarterly Information. The Company will deliver to the Holder, as soon as
available and in any event within 45 days after the end of each of the first
three quarters of each fiscal year of the Company, one copy of an unaudited
consolidated balance sheet of the Company and its subsidiaries as at the end of
such quarter, and the related unaudited consolidated statements of income,
retained earnings and cash flow of the Company and its subsidiaries for such
quarter and, in the case of the second and third quarters, for the portion of
the fiscal year ending with such quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous
fiscal year. Such financial statements shall be prepared by the Company in
accordance with GAAP and accompanied by the certification of the Company’s chief
executive officer or chief financial officer that such financial statements
present fairly the consolidated financial position, results of operations and
cash flow of the Company and its subsidiaries as at the end of such quarter and
for such year-to-date period, as the case may be; provided, however, that the
Company shall have no obligation to deliver such quarterly information under
this Section 13.1 to the extent it is publicly available; and provided further,
that if such information contains material non-public information, the Company
shall so notify the Holder prior to delivery thereof and the Holder shall have
the right to refuse delivery of such information.

13.2. Annual Information. The Company will deliver to the Holder as soon as
available and in any event within 90 days after the end of each fiscal year of
the Company, one copy of an audited consolidated balance sheet of the Company
and its subsidiaries as at the end of such year, and audited consolidated
statements of income, retained earnings and cash flow of the Company and its
subsidiaries for such year; setting forth in each case in comparative form the
figures for the corresponding periods in the previous fiscal year; all prepared
in accordance with GAAP, and which audited financial statements shall be
accompanied by an opinion thereon of the independent certified public
accountants regularly retained by the Company, or any other firm of independent
certified public accountants of recognized national standing selected by the
Company; provided, however, that the Company shall have no obligation to deliver
such annual information under this Section 13.2 to the extent it is publicly
available; and provided further, that if such information contains material
non-public information, the Company shall so notify the Holder prior to delivery
thereof and the Holder shall have the right to refuse delivery of such
information.

13.3. Filings. The Company will file on or before the required date all regular
or periodic reports (pursuant to the Exchange Act) with the Commission and will
deliver to Holder promptly upon their becoming available one copy of each
report, notice or proxy statement sent by the Company to its stockholders
generally.

14. Limitation of Liability. No provision hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of the Holder for the purchase price of any Common Stock, whether such
liability is asserted by the Company or by creditors of the Company.

15. Miscellaneous.

15.1 Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers or remedies. If the
Company fails to make, when due, any payments provided for hereunder, or



--------------------------------------------------------------------------------

fails to comply with any other provision of this Warrant, the Company shall pay
to the Holder such amounts as shall be sufficient to cover any third party costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

15.2 Notice Generally. All notices, requests, demands or other communications
provided for herein shall be in writing and shall be given in the manner and to
the addresses set forth in the Purchase Agreement.

15.3 Successors and Assigns. Subject to compliance with the provisions of
Section 3.1, this Warrant and the rights evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of the Holder. The provisions of this Warrant are intended to be for
the benefit of all Holders from time to time of this Warrant, and shall be
enforceable by any such Holder.

15.4 Amendment. This Warrant may be modified or amended or the provisions of
this Warrant waived with the written consent of both the Company and the Holder.

15.5 Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be modified to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.

15.6 Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

15.7 Governing Law. This Warrant and the transactions contemplated hereby shall
be deemed to be consummated in the State of New York and shall be governed by
and interpreted in accordance with the local laws of the State of New York
without regard to the provisions thereof relating to conflicts of laws. The
Company hereby irrevocably consents to the exclusive jurisdiction of the State
and Federal courts located in New York City, New York in connection with any
action or proceeding arising out of or relating to this Warrant. In any such
litigation the Company agrees that the service thereof may be made by certified
or registered mail directed to the Company pursuant to Section 15.2.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Avatech Solutions, Inc. has caused this Warrant to be
executed by its duly authorized officer and attested by its Secretary.

Dated: January     , 2007

 

AVATECH SOLUTIONS, INC.

By:

 

 

Name:

  Donald R. Walsh

Title:

  Chief Executive Officer

Attest:

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

SUBSCRIPTION FORM

[To be executed only upon exercise of Warrant]

Avatech Solutions, Inc.

10715 Red Run Blvd., Suite 101

Owings Mills, MD 21117

Attention: Chief Executive Officer

Facsimile No.: (410) 753-1591

This undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder
                         shares of Common Stock (“Warrant Shares”) provided for
therein, and requests that certificates for the Warrant Shares be issued as
follows:

 

 

Name

 

Address

 

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares.

In lieu of delivering physical certificates representing the Warrant Shares
purchasable upon exercise of this Warrant, provided the Company’s transfer agent
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer (“FAST”) program, upon request of the Holder, the Company
shall use its best efforts to cause its transfer agent to electronically
transmit the Warrant Shares issuable upon conversion or exercise to the
undersigned, by crediting the account of the undersigned’s prime broker with DTC
through its Deposit Withdrawal Agent Commission (“DWAC”) system.

To the extent the undersigned intends to sell the Warrant Shares issued to the
undersigned upon exercise of this Warrant pursuant to a Registration Statement
(as defined in the Registration Rights Agreement), the undersigned agrees to
comply with all applicable prospectus delivery requirements under the Securities
Act with respect to such sale.

 

Dated:                        Signature:  

 

 

 

  Name (please print)  

 

  Address



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

FOR VALUE RECEIVED the undersigned registered owner of this Warrant for the
purchase of shares of common stock of Avatech Solutions, Inc. hereby sells,
assigns and transfers unto the Assignee named below all of the rights of the
undersigned under this Warrant, with respect to the number of shares of common
stock set forth below:

 

 

 

 

(Name and Address of Assignee)

 

(Number of Shares of Common Stock)

and does hereby irrevocably constitute and appoint                         
attorney-in-fact to register such transfer on the books of the Company,
maintained for the purpose, with full power of substitution in the premises.

 

Dated:                     

 

(Print Name and Title)

 

(Signature)

 

(Witness)

NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT B

INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
January     , 2007 among Avatech Solutions, Inc., a Delaware corporation (the
“Company”), and each of the purchasers executing this Agreement and listed on
Schedule 1 attached hereto (collectively, the “Purchasers”).

This Agreement is being entered into pursuant to the Common Stock and Warrant
Purchase Agreement, dated as of January     , 2007, by and among the Company and
the Purchasers (the “Purchase Agreement”).

The Company and the Purchasers hereby agree as follows:

1. Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:

“Advice” shall have the meaning set forth in Section 3(m).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.

“Blackout Period” shall have the meaning set forth in Section 3(n).

“Board” shall have the meaning set forth in Section 3(n).

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s Common Stock, par value $0.01 per share.

“Effectiveness Period” shall have the meaning set forth in Section 2.

“Event” shall have the meaning set forth in Section 8(e).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

50



--------------------------------------------------------------------------------

“Filing Deadline” means the twentieth (20th) day following the Closing Date.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities, including without limitation the Purchasers
and their assignees.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Securities” means (a) the Shares and the Warrant Shares or other
securities issued or issuable to each Purchaser or its transferee or designee
(i) upon exchange of the Shares and/or as dividends on the Shares and/or upon
exercise of the Warrants, or (ii) upon any distribution with respect to, any
exchange for or any replacement of such Shares or Warrants or (iii) upon any
exercise or exchange of any securities issued in connection with any such
distribution, exchange or replacement; (b) securities issued or issuable upon
any stock split, stock dividend, recapitalization or similar event with respect
to the foregoing; and (c) any other security issued as a dividend or other
distribution with respect to, in exchange for, in replacement or redemption of,
or in reduction of the liquidation value of, any of the securities referred to
in the preceding clauses; provided, however, that such securities shall cease to
be Registrable Securities when such securities have been sold to or through a
broker or dealer or underwriter in a public distribution or a public securities
transaction or when such securities may be sold without any restriction pursuant
to Rule 144(k) as determined by the counsel to the Company pursuant to a written
opinion letter, addressed to the Company’s transfer agent to such effect as
described in Section 2 of this Agreement.

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus,

 

51



--------------------------------------------------------------------------------

amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or to be issued to the
Purchasers or their assignees or designees in connection with the offering
consummated under the Purchase Agreement.

“Special Counsel” means Moomjian, Waite, Wactlar & Coleman, LLP.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the warrants issued or to be issued to the Purchasers or their assignees or
designees in connection with the offering consummated under the Purchase
Agreement.

2. Registration. As soon as possible following the Closing Date (but not later
than the Filing Deadline), the Company shall prepare and file with the
Commission a “shelf” Registration Statement covering all Registrable Securities
for a secondary or resale offering to be made on a continuous basis pursuant to
Rule 415. The Registration Statement shall be on Form S-3 (or if such form is
not available to the Company on another form appropriate for such registration
in accordance herewith). The Company shall use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act not
later than one hundred (100) days after the Closing Date (including filing with
the Commission a request for acceleration of effectiveness in accordance with
Rule 461 promulgated under the Securities Act within five (5) Business Days of
the date that the Company is notified (orally or in writing, whichever is
earlier) by the Commission that a Registration Statement will not be “reviewed,”
or not be subject to further review) and to keep such Registration Statement
continuously effective under the Securities Act until such date as is the
earlier of (x) the date when all Registrable Securities covered by such
Registration Statement have been sold or (y) the date on which all Registrable
Securities may be sold without any restriction pursuant to Rule 144(k) as
determined by the counsel to the Company pursuant to a written opinion

 

52



--------------------------------------------------------------------------------

letter, addressed to the Company’s transfer agent to such effect (the
“Effectiveness Period”). Upon the initial filing thereof and upon the filing of
any pre-effective amendment thereto, the Registration Statement shall cover all
of the Shares and 115% of the shares of Common Stock for issuance upon the
exercise of the Warrants. If the Commission informs the Company that it will not
allow the Registration Statement to cover at least 115% of the shares of Common
Stock for issuance upon the exercise of the Warrants, then the Registration
Statement shall cover the highest percentage of such Common Stock that the
Commission will allow. Such Registration Statement also shall cover, to the
extent allowable under the Securities Act and the Rules promulgated thereunder
(including Securities Act Rule 416), such indeterminate number of additional
shares of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities.

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Prepare and file with the Commission on or prior to the Filing Deadline, a
Registration Statement on Form S-3 (or if such form is not available to the
Company on another form appropriate for such registration in accordance
herewith) (which shall include a Plan of Distribution substantially in the form
of Exhibit A attached hereto), and cause the Registration Statement to become
effective and remain effective as provided herein; provided, however, that not
less than three (3) Business Days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall (i) furnish to the Special Counsel, copies of all such documents
proposed to be filed, which documents (other than those incorporated by
reference) will be subject to the review of such Special Counsel, and (ii) at
the request of any Holder cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of counsel to such Holders, to conduct a
reasonable investigation within the meaning of the Securities Act. The Company
shall not file the Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities or the Special Counsel shall reasonably object in writing
within three (3) Business Days after their receipt thereof, unless counsel to
the Company determines in writing that such objection is without merit.

(b)(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and to the extent any
Registrable Securities are not included in such Registration Statement for
reasons other than the failure of the Holder to comply with Section 3(m) hereof,
shall prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all
Registrable Securities; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; (iii) respond as

 

53



--------------------------------------------------------------------------------

promptly as possible, and in no event later than 10 Business Days, to any
comments received from the Commission with respect to the Registration Statement
or any amendment thereto and as promptly as possible provide the Holders true
and complete copies of all correspondence from and to the Commission relating to
the Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.

(c) Notify the Holders of Registrable Securities to be sold and the Special
Counsel as promptly as possible (A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is proposed
to be filed (but in no event in the case of this subparagraph (A), less than
three (3) Business Days prior to date of such filing); (B) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement; and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective (which notice shall
be delivered to the Lead Investor and Special Counsel on the same day as such
effectiveness), and after the effectiveness thereof: (i) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to the Registration Statement or Prospectus or for additional
information; (ii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (iv) if the financial
statements included in the Registration Statement become ineligible for
inclusion therein or of the occurrence of any event that makes any statement
made in the Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Without limitation to any remedies to which the
Holders may be entitled under this Agreement, if any of the events described in
clauses (i) through (iv) of Section 3(c)(C) occurs, the Company shall use its
best efforts to respond to and correct the event.

(d) Use its best efforts to avoid the issuance of, or, if issued, use best
efforts to obtain the withdrawal of, (i) any order suspending the effectiveness
of the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(e) If requested by any Holder of Registrable Securities, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such

 

54



--------------------------------------------------------------------------------

information as the Company reasonably agrees should be included therein and
(ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment; provided, however, that the Company shall not be
required to take any action pursuant to this Section 3(e) that would, in the
written opinion of counsel for the Company (addressed to the Special Counsel),
violate applicable law.

(f) Furnish to each Holder and the Special Counsel, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.

(g) Promptly deliver to each Holder and the Special Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request; and the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Holders and the Special
Counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder requests in writing, to keep each such registration
or qualification (or exemption therefrom) effective during the Effectiveness
Period and to do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by a Registration Statement; provided, however, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action that would subject it to general
service of process in any jurisdiction where it is not then so subject or
subject the Company to any material tax in any such jurisdiction where it is not
then so subject.

(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by applicable law and the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any Holder may request at least two (2) Business
Days prior to any sale of Registrable Securities. In connection therewith, the
Company shall promptly after the effectiveness of the Registration Statement
(but no later than one day thereafter) cause an opinion of counsel to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent,
which authorize and direct the transfer agent to issue such Registrable
Securities without legend upon sale by the Holder of such shares of Registrable
Securities under the Registration Statement.

 

55



--------------------------------------------------------------------------------

(j) Upon the occurrence of any event contemplated by Section 3(c)(C)(iii) or
(iv), as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) Cause all Registrable Securities relating to such Registration Statement to
be listed on the New York Stock Exchange, the American Stock Exchange, the
Nasdaq Stock Market or the OTC Bulletin Board.

(l) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders earnings
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 not later than 45 days after the end of any 3-month period (or 90 days
after the end of any 12-month period if such period is a fiscal year) commencing
on the first day of the first fiscal quarter of the Company after the effective
date of the Registration Statement, which statement shall conform to the
requirements of Rule 158.

(m) Request each selling Holder to furnish to the Company information regarding
such Holder and the distribution of such Registrable Securities as is required
by law or the Commission to be disclosed in the Registration Statement, and the
Company may exclude from such registration the Registrable Securities of any
such Holder who fails (i) to furnish such information or (ii) to agree to
furnish, upon request, such additional information regarding such Holder as may
later be required by law to be disclosed, in each case, within a reasonable time
prior to the filing of each Registration Statement, supplemented Prospectus
and/or amended Registration Statement.

If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force) the
deletion of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.

Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(i), 3(c)(ii), 3(c)(iii), 3(c)(iv) or 3(n), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 3(j), or until it is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

 

56



--------------------------------------------------------------------------------

(n) If (i) there is material non-public information regarding the Company which
the Company’s Board of Directors (the “Board”) reasonably determines not to be
in the Company’s best interest to disclose and which the Company is not
otherwise required to disclose, or (ii) there is a significant business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other similar transaction) available to the
Company which the Board reasonably determines not to be in the Company’s best
interest to disclose and which the Company would be required to disclose under
the Registration Statement, then the Company may postpone or suspend filing or
effectiveness of a registration statement for a period not to exceed 20
consecutive days, provided that the Company may not postpone or suspend its
obligation under this Section 3(n) for more than 30 days in the aggregate during
any 12 month period (each, a “Blackout Period”).

4. Registration Expenses.

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company whether or not the
Registration Statement is filed or becomes effective and whether or not any
Registrable Securities are sold pursuant to the Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with each
other securities exchange, quotation system, market or over-the-counter bulletin
board on which Registrable Securities are required hereunder to be listed,
(B) with respect to filings required to be made with the Commission, and (C) in
compliance with state securities or Blue Sky laws (including, without
limitation, fees and disbursements of Special Counsel in connection with Blue
Sky qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the Holders of a majority of Registrable Securities may
designate)), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing or photocopying
prospectuses), (iii) messenger, telephone and delivery expenses, (iv) Securities
Act liability insurance, if the Company so desires such insurance, (v) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, including,
without limitation, the Company’s independent public accountants (including, in
the case of an underwritten offering, the expenses of any comfort letters or
costs associated with the delivery by independent public accountants of a
comfort letter or comfort letters) and legal counsel, and (vi) fees and expenses
of the Special Counsel in connection with any Registration Statement hereunder.
In addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.

 

57



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained or incorporated by reference in
the Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or amendment or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein, which information was
reasonably relied on by the Company for use therein or to the extent that such
information relates to (x) such Holder and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of prospectus or in any amendment or supplement thereto
or (y) such Holder’s proposed method of distribution of Registrable Securities
as set forth in Exhibit A (or as such Holder otherwise informs the Company in
writing); or (ii) in the case of an occurrence of an event of the type described
in Section 3(c)(ii), 3(c)(iii), 3(c)(iv) or 3(n), the use by a Holder of an
outdated or defective Prospectus after the delivery to the Holder of written
notice from the Company that the Prospectus is outdated or defective and prior
to the receipt by such Holder of the Advice contemplated in Section 3(m). The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 5(c) to this Agreement) and shall
survive the transfer of the Registrable Securities by the Holders.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents and employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in the Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or

 

58



--------------------------------------------------------------------------------

supplement thereto, in the light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that (i) such
untrue statement or omission is contained in or omitted from any information so
furnished in writing by such Holder to the Company specifically for inclusion in
the Registration Statement or such Prospectus and that such information was
reasonably relied upon by the Company for use in the Registration Statement,
such Prospectus, or in any amendment or supplement thereto, or to the extent
that such information relates to (x) such Holder and was reviewed and expressly
approved in writing by such Holder expressly for use in the Registration
Statement, such Prospectus, or such form of prospectus or in any amendment or
supplement thereto or (y) such Holder’s proposed method of distribution of
Registrable Securities as set forth in Exhibit A (or as such Holder otherwise
informs the Company in writing) or (ii) in the case of an occurrence of an event
of the type described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv) or 3(n), the use
by a Holder of an outdated or defective Prospectus after the delivery to the
Holder of written notice from the Company that the Prospectus is outdated or
defective and prior to the receipt by such Holder of the Advice contemplated in
Section 3(m); provided, however, that the indemnity agreement contained in this
Section 5(b) shall not apply to amounts paid in settlement of any Losses if such
settlement is effected without the prior written consent of the Holder, which
consent shall not be unreasonably withheld. Notwithstanding anything to the
contrary contained herein, the Holder shall be liable under this Section 5(b)
for only that amount as does not exceed the net proceeds to such Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel in writing (with a copy to the Indemnifying Party) that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense

 

59



--------------------------------------------------------------------------------

thereof and such counsel shall be at the reasonable expense of the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding and does not
impose any monetary or other obligation or restriction on the Indemnified Party.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten
(10) Business Days of written notice thereof to the Indemnifying Party, which
notice shall be delivered no more frequently than on a monthly basis (regardless
of whether it is ultimately determined that an Indemnified Party is not entitled
to indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
Notwithstanding anything to the contrary contained herein, the Holder shall be
required to contribute under this Section 5(d) for only that amount as does not
exceed the net proceeds to such Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

60



--------------------------------------------------------------------------------

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties. The indemnity and contribution agreements herein are in
addition to and not in diminution or limitation of any indemnification
provisions under the Purchase Agreement.

6. Rule 144.

As long as any Holder owns any Shares, Warrants or Warrant Shares, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to Section 13(a) or 15(d) of the Exchange
Act. As long as any Holder owns any Shares, Warrants or Warrant Shares, if the
Company is not required to file reports pursuant to Section 13(a) or 15(d) of
the Exchange Act, it will prepare and furnish to the Holders and make publicly
available in accordance with Rule 144(c) promulgated under the Securities Act
annual and quarterly financial statements, together with a discussion and
analysis of such financial statements in form and substance substantially
similar to those that would otherwise be required to be included in reports
required by Section 13(a) or 15(d) of the Exchange Act, as well as any other
information required thereby, in the time period that such filings would have
been required to have been made under the Exchange Act. The Company further
covenants that it will take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Person to
sell Shares and Warrant Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act, including compliance with the provisions of the Purchase
Agreement relating to the transfer of the Shares and Warrant Shares. Upon the
request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

7. Covenants of Purchasers.

In connection with the Registration Statement, each of the Purchasers covenants
as follows:

(a) Unless and until such Purchaser has provided written notice to the Company
to the contrary, all sales of Registrable Securities by such Purchaser shall be
made without payment of underwriting discounts or commissions except for the
usual and customary commission paid to brokers or dealers.

(b) Such Purchaser shall advise the Company of any arrangement with a broker or
dealer for the sale of such Purchaser’s Registrable Securities through a block
trade, special offering, exchange or secondary distribution or a principal
purchase by a broker or dealer, and the details of such transaction.

 

61



--------------------------------------------------------------------------------

(c) Such Purchaser shall comply with all prospectus delivery requirements with
respect to sales of the Registrable Securities to the extent required by the
Securities Act and other applicable law.

(d) Such Purchaser shall report to the Company, upon written request of the
Company, whether all Registrable Securities held by such Purchaser have been
sold or otherwise transferred.

8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) No Inconsistent Agreements. Except as otherwise disclosed in the Purchase
Agreement, neither the Company nor any of its subsidiaries is a party to an
agreement currently in effect, nor shall the Company or any of its subsidiaries,
on or after the date of this Agreement, enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Without
limiting the generality of the foregoing, without the written consent of the
Holders of a majority of the then outstanding Registrable Securities, the
Company shall not grant to any Person the right to request the Company to
register any securities of the Company under the Securities Act unless the
rights so granted are subject in all respects to the prior rights in full of the
Holders set forth herein, and are not otherwise in conflict with the provisions
of this Agreement.

(c) Notice of Effectiveness. Within two (2) Business Days after the Registration
Statement which includes the Registrable Securities is ordered effective by the
Commission, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities (with
copies to the Holders whose Registrable Securities are included in such
Registration Statement) confirmation that the Registration Statement has been
declared effective by the Commission in form and substance reasonably acceptable
to the holders of Registrable Securities.

(d) Piggy-Back Registrations. If at any time when there is not an effective
Registration Statement covering all of the Registrable Securities, the Company
shall determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or its then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in

 

62



--------------------------------------------------------------------------------

connection with stock option or other employee benefit plans, the Company shall
send to each Holder of Registrable Securities written notice of such
determination and, if within seven (7) Business Days after receipt of such
notice, any such Holder shall so request in writing (which request shall specify
the Registrable Securities intended to be disposed of by the Holder), the
Company will cause the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register by the Holder, to
the extent required to permit the disposition of the Registrable Securities so
to be registered, provided that if at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to such Holder and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay expenses in accordance with Section 4 hereof), and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities being registered pursuant to this Section 8(d) for the
same period as the delay in registering such other securities. The Company shall
include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section 8(d) that are eligible for sale pursuant to Rule 144(k) of the
Securities Act. In the case of an underwritten public offering, if the managing
underwriter(s) or underwriter(s) should reasonably object to the inclusion of
the Registrable Securities in such registration statement, then if the Company
after consultation with the managing underwriter should reasonably determine
that the inclusion of such Registrable Securities, would materially adversely
affect the offering contemplated in such registration statement, and based on
such determination recommends inclusion in such registration statement of fewer
or none of the Registrable Securities of the Holders, then (x) the number of
Registrable Securities of the Holders included in such registration statement
shall be reduced pro-rata among such Holders (based upon the number of
Registrable Securities requested to be included in the registration), if the
Company after consultation with the underwriter(s) recommends the inclusion of
fewer Registrable Securities, or (y) none of the Registrable Securities of the
Holders shall be included in such registration statement, if the Company after
consultation with the underwriter(s) recommends the inclusion of none of such
Registrable Securities; provided, however, that if securities are being offered
for the account of other persons or entities as well as the Company, such
reduction shall not represent a greater fraction of the number of Registrable
Securities intended to be offered by the Holders than the fraction of similar
reductions imposed on such other persons or entities (other than the Company).

(e) Failure to File Registration Statement and Other Events. The Company and the
Holders agree that the Holders will suffer damages if the Registration Statement
is not filed on or prior to the Filing Deadline and maintained in the manner
contemplated herein during the Effectiveness Period. The Company and the Holders
further agree that it would not be feasible to ascertain the extent of such
damages with precision. Accordingly, if (i) the Registration Statement is not
filed on or prior to the Filing Deadline, or (ii) the Company fails to file with
the Commission a request for acceleration in accordance with Rule 461
promulgated under the Securities Act within five (5) Business Days of the date
that the

 

63



--------------------------------------------------------------------------------

Company is notified (orally or in writing, whichever is earlier) by the
Commission that a Registration Statement will not be “reviewed,” or not subject
to further review, or (iii) the Registration Statement is not declared effective
by the Commission as to all Registrable Securities within one hundred (100) days
after the Closing Date, or (iv) the Registration Statement is filed with and
declared effective by the Commission but thereafter ceases to be effective as to
all Registrable Securities at any time prior to the expiration of the
Effectiveness Period, without being succeeded promptly by a subsequent
Registration Statement filed with the Commission, except as otherwise permitted
by this Agreement, including pursuant to Section 3(n), or (v) trading in the
Common Stock shall be suspended or if the Common Stock is delisted from any
securities exchange, quotation system, market or over-the-counter bulletin board
on which Registrable Securities are required hereunder to be listed (each an
“Exchange”), without immediately being listed on any other Exchange, for any
reason for more than one (1) Business Day, other than pursuant to Section 3(n),
or (vi) the exercise rights of the Holders under the Warrants are suspended for
any reason without the consent of the particular Holder, or (vii) the Company
has breached Section 3(n) of this Agreement (any such failure or breach being
referred to as an “Event”), then as liquidated damages for such failure or
breach and not as a penalty, the Company shall issue to the Holder each month
during the continuance of such Event (pro rated for any partial month) a number
of shares of Common Stock equal to 2.5% of the number of shares of Common Stock
purchased by Purchaser pursuant to the Purchase Agreement until the applicable
Event has been cured; provided that such liquidated damages shall not be payable
to any Holder other than Sigma Opportunity Fund, LLC and its permitted assigns.
The parties agree that such payment represents a reasonable estimate on the part
of the parties, as of the date of this Agreement, of the amount of damages that
may be incurred by the Holders if the Registration Statement is not filed on or
prior to Filing Deadline and maintained in the manner contemplated herein during
the Effectiveness Period or if any other Event as described herein has occurred.
Notwithstanding the foregoing, the Company shall remain obligated to cure the
breach or correct the condition that caused the Event, and the Holder shall have
the right to take any action necessary or desirable to enforce such obligation.

(f) Specific Enforcement, Consent to Jurisdiction.

(i) The Company and the Holders acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.

(ii) Each of the Company and the Holders (i) hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts located in New York City,
New York for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement and (ii) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Each of the Company and

 

64



--------------------------------------------------------------------------------

the Holders consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 8(f) shall affect or limit any right to serve process in any other
manner permitted by law.

(g) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least 75% of the Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of the
Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.

(h) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., New York City time, on a
Business Day, (ii) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:00
p.m., New York City time, on any date and earlier than 11:59 p.m., New York City
time, on such date, (iii) the Business Day following the date of mailing, if
sent by nationally recognized overnight courier service such as Federal Express
or (iv) actual receipt by the party to whom such notice is required to be given.
The addresses for such communications shall be with respect to each Holder at
its address set forth under its name on Schedule 1 attached hereto, or with
respect to the Company, addressed to:

 

  Avatech Solutions, Inc.     10715 Red Run Blvd., Suite 101     Owings Mills,
MD 21117     Attention: Chief Executive Officer     Facsimile No.:
(410) 753-1591  

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to any Holder shall be sent to the addresses,
if any, listed on Schedule 1 attached hereto.

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns; provided,
that the Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of each Holder; and
provided, further, that each Holder may assign its rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.

 

65



--------------------------------------------------------------------------------

(j) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any transferee of such Holder of all
or a portion of the Shares, the Warrants or the Registrable Securities if:
(i) the Holder agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment the further disposition of such
securities by the transferee or assignees is restricted under the Securities Act
and applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section 8(j),
the transferee or assignee agrees in writing with the Company to be bound by all
of the provisions of this Agreement, and (v) such transfer shall have been made
in accordance with the applicable requirements of the Purchase Agreement. The
rights to assignment shall apply to the Holders (and to subsequent) successors
and assigns.

The Company may require, as a condition of allowing such assignment in
connection with a transfer of Shares, Warrants or Registrable Securities
(i) that the Holder or transferee of all or a portion of the Shares, the
Warrants or the Registrable Securities as the case may be, furnish to the
Company a written opinion of counsel that is reasonably acceptable to the
Company to the effect that such transfer may be made without registration under
the Securities Act, (ii) that the Holder or transferee execute and deliver to
the Company an investment letter in form and substance acceptable to the Company
and (iii) that the transferee be an “accredited investor” as defined in Rule
501(a) promulgated under the Securities Act.

(k) Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by electronic image or facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such electronic image or facsimile signature
were the original thereof.

(l) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law thereof.

(m) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(n) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable in

 

66



--------------------------------------------------------------------------------

any respect, the remainder of the terms, provisions, covenants and restrictions
set forth herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated, and the parties hereto shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(o) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

(p) [Reserved]

(q) Obligations of Purchasers. The Company acknowledges that the obligations of
each Purchaser under this Agreement, are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. The decision of each Purchaser to enter into to this Agreement has
been made by such Purchaser independently of any other Purchaser. The Company
further acknowledges that nothing contained in this Agreement, and no action
taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

Each Purchaser acknowledges and agrees that it has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and
with respect to the transactions contemplated hereby. For reasons of
administrative convenience only, this Agreement has been prepared by Special
Counsel (counsel for Sigma Opportunity Fund, LLC (“Sigma”)) and the Special
Counsel will perform certain duties under this Agreement. Such counsel does not
represent all of the Purchasers but only Sigma. The Company has elected to
provide all Purchasers with the same terms and Agreement for the convenience of
the Company and not because it was required or requested to do so by the
Purchasers. The Company acknowledges that such procedure with respect to this
Agreement in no way creates a presumption that the Purchasers are in any way
acting in concert or as a group with respect to this Agreement or the
transactions contemplated hereby or thereby.

[signature page follows]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investor Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

COMPANY:

 

AVATECH SOLUTIONS, INC. By:  

 

Name:   Title:  

 

SIGMA OPPORTUNITY FUND, LLC By:  

SIGMA CAPITAL ADVISORS, LLC,

as managing member

  By:  

 

    Thom Waye, Manager

 

Garnett Y. Clark, Jr.

 

Robert Post

 

George Davis

[Avatech Solutions, Inc. Investor Rights Agreement Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF DISTRIBUTION

We are registering the shares of common stock on behalf of the selling security
holders. Sales of shares may be made by selling security holders, including
their respective donees, transferees, pledgees or other successors-in-interest
directly to purchasers or to or through underwriters, broker-dealers or through
agents. Sales may be made from time to time on any other exchange or market upon
which our shares may trade in the future, in the over-the-counter market or
otherwise, at market prices prevailing at the time of sale, at prices related to
market prices, or at negotiated or fixed prices. The shares may be sold by one
or more of, or a combination of, the following:

 

•   a block trade in which the broker-dealer so engaged will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction (including crosses in which the same broker acts
as agent for both sides of the transaction);

 

•   purchases by a broker-dealer as principal and resale by such broker-dealer,
including resales for its account, pursuant to this prospectus;

 

•   ordinary brokerage transactions and transactions in which the broker
solicits purchases;

 

•   through options, swaps or derivatives;

 

•   in privately negotiated transactions;

 

•   in making short sales entered into after the date of this prospectus or in
transactions to cover such short sales; and

 

•   put or call option transactions relating to the shares.

The selling security holders may effect these transactions by selling shares
directly to purchasers or to or through broker-dealers, which may act as agents
or principals. These broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling security holders and/or
the purchasers of shares for whom such broker-dealers may act as agents or to
whom they sell as principals, or both (which compensation as to a particular
broker-dealer might be in excess of customary commissions). The selling security
holders have advised us that they have not entered into any agreements,
understandings or arrangements with any underwriters or broker-dealers regarding
the sale of their securities.

The selling security holders may enter into hedging transactions with
broker-dealers or other financial institutions. In connection with those
transactions, the broker-dealers or other financial institutions may engage in
short sales of the shares or of securities convertible into or exchangeable for
the shares in the course of hedging positions they assume with the selling
security holders. The selling security holders may also enter into options or
other transactions with broker-dealers or other financial institutions which
require the delivery of shares offered by this prospectus to those
broker-dealers or other financial institutions. The broker-dealer or other
financial institution may then resell the shares pursuant to this prospectus (as
amended or supplemented, if required by applicable law, to reflect those
transactions).

 

69



--------------------------------------------------------------------------------

The selling security holders and any broker-dealers that act in connection with
the sale of shares may be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act of 1933, and any commissions received by
broker-dealers or any profit on the resale of the shares sold by them while
acting as principals may be deemed to be underwriting discounts or commissions
under the Securities Act. The selling security holders may agree to indemnify
any agent, dealer or broker-dealer that participates in transactions involving
sales of the shares against liabilities, including liabilities arising under the
Securities Act. We have agreed to indemnify each of the selling security holders
and each selling security holder has agreed, severally and not jointly, to
indemnify us against some liabilities in connection with the offering of the
shares, including liabilities arising under the Securities Act.

The selling security holders will be subject to the prospectus delivery
requirements of the Securities Act. We have informed the selling security
holders that the anti-manipulative provisions of Regulation M promulgated under
the Securities Exchange Act of 1934 may apply to their sales in the market.

Selling security holders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
they meet the criteria and conform to the requirements of Rule 144.

Upon being notified by a selling security holder that a material arrangement has
been entered into with a broker-dealer for the sale of shares through a block
trade, special offering, exchange distribution or secondary distribution or a
purchase by a broker or dealer, we will file a supplement to this prospectus, if
required pursuant to Rule 424(b) under the Securities Act, disclosing:

 

•   the name of each such selling security holder and of the participating
broker-dealer(s);

 

•   the number of shares involved;

 

•   the initial price at which the shares were sold;

 

•   the commissions paid or discounts or concessions allowed to the
broker-dealer(s), where applicable;

 

•   that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus; and

 

•   other facts material to the transactions.

In addition, if required under applicable law or the rules or regulations of the
Commission, we will file a supplement to this prospectus when a selling security
holder notifies us that a donee or pledgee intends to sell more than 500 shares
of common stock.

We are paying all expenses and fees in connection with the registration of the
shares. The selling security holders will bear all brokerage or underwriting
discounts or commissions paid to broker-dealers in connection with the sale of
the shares.

 

70



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SELLER’S LEGAL OPINION

 

Law Office of

Christopher Olander & Associates LLC

Attorney At Law   

12407 Garrison Forest Road

Owings Mills, Maryland 21117

410-363-3274 (office)

309-406-1207 (fax)

443-854-3040 (cell)

Management Consulting                   January 29, 2007

Sigma Opportunity Fund, LLC

800 Third Avenue, 17th Floor

New York, New York 10022

And the other purchasers named in the Purchase Agreement (hereinafter defined)

Re: Common Stock and Warrant Purchase Agreement dated as of January 29, 2007
between Avatech Solutions, Inc. and the Purchasers named therein (“Purchase
Agreement”)

Ladies and Gentlemen:

We have acted as special counsel to Avatech Solutions, Inc. (the “Company”) in
connection with the Purchase Agreement and the transactions contemplated
therein. Capitalized terms used but not otherwise defined herein have the
meanings ascribed to them in the Purchase Agreement.

The documents we have examined in rendering this opinion, and upon which we have
relied, include the following:

(a) Executed originals of the following documents (collectively the “Transaction
Documents”):

 

  (1) the Purchase Agreement;

 

  (2) the form of Common Stock Purchase Warrant, attached to the Purchase
Agreement as Exhibit B;

 

  (3) the Investor Rights Agreement;

 

  (4) the Company’s Certificate of Incorporation and By-laws (as amended);

 

  (5) other certificates and instruments executed by the Company in connection
with the transactions contemplated by the Transaction Documents.



--------------------------------------------------------------------------------

In rendering the opinions set forth below, we have assumed:

(a) Each of the parties to the Transaction Documents (other than the Company)
has the power and authority to: (i) enter into the Transaction Documents and all
other agreements or documents required to be executed by them pursuant to the
Transaction Documents; and (ii) perform all of its obligations under the
Transaction Documents and all other agreements or documents required to be
executed by it pursuant to the Transaction Documents;

(b) All required actions and authorizations (other than on behalf of the
Company) have been taken or completed; and

(c) The authenticity of all documents submitted to us as originals, the
genuineness of all signatures (other than signatures on behalf of the Company),
and the conformity to the originally executed documents of all documents
submitted to me as photocopies.

Whenever our opinion is indicated to be based on “our knowledge” or facts “known
to us,” those terms are intended to signify that, during the course of our
representation of the Company, no information has come to our attention that
would give us actual knowledge of the existence or absence of the indicated
facts. Except for our review of the documents described above, we have not
undertaken any independent investigation to determine the existence or absence
of such facts, and no inference of further knowledge should be drawn from our
representation of the Company. In addition, as to matters of fact, we have
obtained from public officials and from officers of the Company such other
certificates and assurances, and have examined such company records, other
documents, and questions of law, as we have considered necessary or appropriate
for purposes of this opinion.

Based upon the foregoing, and subject to the limitations and qualifications set
forth herein, it is our opinion that, as of the date of this letter:

1. The Company is a corporation duly organized and existing in good standing
under the laws of the State of Delaware and has the requisite corporate power to
own its properties and to carry on its business as now being conducted.

2. The Company has the requisite corporate power and authority to enter into and
perform the Transaction Documents and to issue the Shares and Warrants in
accordance with the terms of the Purchase Agreement and to issue the shares of
Common Stock issuable upon exercise of the Warrants (the “Underlying Shares”) in
accordance with the terms of the Warrants.

3. The execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated thereby, including
without limitation the issuance of the Shares and Warrants in accordance with
the terms of the Purchase Agreement and the issuance of the Underlying Shares in
accordance with the terms of the Warrants, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company or its Board of Directors or stockholders is required.

4. The Transaction Documents constitute legal, valid and binding obligations of
the Company enforceable against the Company in accordance with their respective
terms.



--------------------------------------------------------------------------------

5. The authorized capital stock of the Company is as stated in Section 3.20 of
the Purchase Agreement. The Certificate of Incorporation or Bylaws of the
Company do not contain any preemptive or similar rights binding on the Common
Stock of the Company.

6. The Shares and Warrants are duly authorized, and when issued and delivered in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid, and nonassessable. The Underlying Shares are duly authorized, and
when issued and delivered in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid, non-assessable and free of any
preemptive or similar rights contained in the Certificate of Incorporation or
Bylaws of the Company. The Company has duly and validly reserved for issuance
the requisite number of Underlying Shares pursuant to the Transaction Documents.

7. The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated by
the Transaction Documents, including without limitation the issuance of the
Shares and Warrants in accordance with the terms of the Purchase Agreement and
the issuance of the Underlying Shares in accordance with the terms of the
Warrants, do not and will not result in a violation of the Company’s Certificate
of Incorporation or Bylaws.

8. The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated by
the Transaction Documents, including without limitation the issuance of the
Shares and Warrants in accordance with the terms of the Purchase Agreement and
the issuance of the Underlying Shares in accordance with the terms of the
Warrants, (i) do not and will not result in a violation of any federal, state,
local or foreign law, rule, regulation, order, judgment or decree applicable to
the Company, or by which any property or asset of the Company is bound or
affected, and (ii) will not require the Company to obtain any approval, consent,
authorization, waiver, exemption or order of, or make any filing or registration
with, any court or governmental or regulatory agency or any third party in order
for it to execute, deliver or perform any of its obligations under the
Transaction Documents or to issue and deliver the Underlying Shares in
accordance with the terms of the Warrant or for the Purchasers to exercise their
rights and remedies under any of the Transaction Documents (other than any SEC
or state securities filings which may be required to be made by the Company
subsequent to the Closing, and any registration statement which may be filed
pursuant the Investor Rights Agreement).

9. Assuming and relying upon the truth and accuracy of the representations and
warranties contained in the Purchase Agreement by all the parties thereto, the
offer, issuance, sale and delivery of the Shares, Warrants and Underlying Shares
to the Purchasers in accordance with the terms of the Transaction Documents
constitutes a transaction exempt from registration under the Securities Act of
1933, as amended, pursuant to Regulation D promulgated thereunder.

10. To our knowledge, the Common Stock is listed and authorized for trading on
the OTC Bulletin Board as of the close of business on the trading day
immediately preceding the date hereof, and no suspension of such listing or
trading in the shares of Common Stock on the OTC Bulletin Board is in effect, or
to our knowledge threatened, on the date hereof.

11. The Company does not have any active subsidiaries except as listed in the
Company’s latest SEC Documents (as defined in the Purchase Agreement). The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary and where the failure so
to qualify would have a Material Adverse Effect (as defined in the Purchase
Agreement).



--------------------------------------------------------------------------------

12. To our knowledge, there have not been any shares of the capital stock of the
Company issued which are not validly issued, fully paid and non-assessable,
including the Shares issued under the Transaction Documents. To our knowledge,
all shares of Common Stock of the Company, including the Shares, are free of any
preemptive or similar rights contained in any material agreement by which the
Company is bound.

13. The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated by
the Transaction Documents, including without limitation the issuance of the
Shares and Warrants in accordance with the terms of the Purchase Agreement and
the issuance of the Underlying Shares in accordance with the terms of the
Warrants, do not and will not result in a violation of or conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument of which we have knowledge to which the Company is a party or its
property is bound (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect, as defined in
the Purchase Agreement).

14. Other than as described in the SEC Documents, there is, to our knowledge, no
litigation pending or threatened against the Company which, if decided adversely
to the Company, would (i) have a Material Adverse Effect, as defined in the
Purchase Agreement, or (ii) adversely affect the enforceability of the
Transaction Documents or interfere with the consummation of the transactions
described in the Transaction Documents, including without limitation the
issuance of the Underlying Shares in accordance with the terms of the Warrants.

15. In the process of our review of the Company’s Annual Report on Form 10-K for
the fiscal year ended June 30, 2006 (the “Form 10-K”), and any of the other
reports filed by the Company pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, since the date of the filing of the Form 10-K,
nothing has come to our attention that would lead us to believe that any of such
reports contains any untrue statement of a material fact that is required to be
stated, or omitted or omits to state a material fact necessary in order to make
the statements therein, in the light of circumstances under which they were
made, not misleading, as of its filing date.

Since we are admitted to practice only in the State of Maryland, the foregoing
opinions apply only insofar as Maryland law, Delaware corporate law, or federal
law may be concerned, and we express no opinion as to the laws of any other
jurisdiction. The opinions expressed herein concern only the effect of Maryland
law, Delaware general corporation law, and federal law as currently in effect.
To the extent the laws of the State of New York are relevant, we have assumed,
without investigation and with your permission, that the laws of the State of
New York are identical to the substantive laws of the State of Maryland, and we
are expressing no opinion herein as to whether or not such assumption is
reasonable or correct. We assume no obligation to supplement this opinion if any
applicable law is changed after the date hereof or if we become aware after the
date hereof of any facts that might change the opinions expressed herein.

This opinion does not address any consent, approval, or authorization necessary
for the ongoing operation of the business of the Company.



--------------------------------------------------------------------------------

This opinion has been furnished to you at your request, and we consider it to be
a confidential communication which may not be furnished, reproduced,
distributed, or disclosed to anyone other than you and your counsel, and persons
who may be your successors or assigns under the Transaction Documents, without
our prior written consent (unless required by applicable statute, regulations,
or judicial order).

This opinion has been delivered to you solely for your benefit and that of your
successors and assigns and may not be relied upon by any other person. This
opinion is limited to the matters stated herein, and no opinion is implied or
may be inferred beyond the matters expressly stated herein.

 

Very truly yours,

LAW OFFICE OF CHRISTOPHER OLANDER

& ASSOCIATES, LLC

By:  

 

  Christopher Olander